- 30102

KARDEX:86567 al

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL
LOTE Z-49
PERUPETRO S.A.
Y
PETRO-TECH PERUANA S.A.
= CON INTERVENCION DE:
- PETRO-TECH INTERNATIONAL INC.

Y Jl

EL-BANCO CENTRAL DE RESERVA DEL PERU

escecenaaan ¡2ecS

rACECETECOCOCTacacnIRRnRRRRRTRRCCARRRAPRRPRCRRPRRRRRN ¡6ee
EN LA CIUDAD DE LIMA, A LOS VEINTIÓN DÍAS DEL MES DE NOVIEMBRE DEL AÑO
DOS MIL SIETE, YO RICARDO FERNANDINI BARREDA, NOTARIO: DE LIMA; EXTIENDO LA
PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CQNFORMIDAD CON LO DISPUESTO
POR EL ARTICULO 54, INCISO M DE LA LEY 26002.

=COMPARECE

PRRUPETRO S.A. CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20196785044, CON
LIO EN AVENIDA LUIS ALDANA N* 320, SAN BORJA, LIMA, DEBIDAMENTE
REPRESENTADO POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁREZ, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
PROFESIÓN: INGENIERO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N”* 08725702, SUFRAGANTE ELECTORAL, CON PODER INSCRITO EN ÉL
ASIENTO C000039 DE LÁ PARTIDA ELECTRÓNICA N” 00259837 DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA, Y DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO
N* 099-2007 DEL 18 DE SETIEMBRE DEL 2007 Y EL DECRETO SUPREMO Ñ* 057-2007-
EM PUBLICADO EL 21 DE NOVIEMBRE DEL 2007,-—LOS MISMOS QUE CORREN INSERTOS

EN LA PRESENTE ESCRITURA. ==

Y DE-LA OTRA PARTE: = h
PETRO-TECH  PEÉUANA S.A., CON REGISTRO ÚNICO DE  CONTRIBUYENTE— N*

20203058781, CON DOMICILIO EN AV. LOS INCAS N” 460,” “SAN ISIDRO, LIMA,
INSCRITA EN EL] ASIENTO B00002 DE LA PARTIDA ELECTRÓNICA N* 00225762 DEL
REGISTRO DE PERSONAS JURÍDIGAS DE LIMANY EN EL ASIENTO 1, PÁGINA 393, TOMO
II DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE
HIDROCARBUROS, DEBIDAMENTE REPRESENTADO POR EL SEÑOR ALBERTO VARILLAS
CUETO, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, SER DE ESTADO CIVIL:

“CASADO, DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIÓNAL DE IDENTIDAD N*”“07813924 SUFRAGANTE ELECTORAL, FACULTADO CONFORME

eS - >

24
APARECE DEL ACUERDO DE DIRECTORIO DE FECHA 2 DE JUNIO DE 2000 INSCRITO EN
EL ASIENTO C00009 DE LA PARTIDA ELECTRÓNICA N* 00225762, DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00002 DE LA PARTIDA N* 11232909
DEL LIBRO DE' CONTRATISTAS DE OPERACIONES. DEL REGISTRO PÚBLICO DE
HIDROCARBUROS, CON DOMICILIO EN AV. LOS INCAS N” 460, SAN ISIDRO, LIMA; CON
INTERVENCIÓN DE PETRO-TECH INTERNATIONAL INC., DOMICILIADA EN 115 MENARD
ROAD, HOUMA LOUISIANA, ESTADOS UNIDOS DE AMÉRICA, DEBIDAMENTE REPRESENTA
POR EL SEÑOR WILLIAM KALLOP, QUIEN MANIFIESTA SER DE NACIONALIDAD
ESTADOUNIDENSE, DE ESTADO CIVIL CASADO , DE PROFESIÓN EMPRESARIO,
IDENTIFICADO CON PASAPORTE N” 112067367, SEGÚN PODER DE FECHA 31 DE JULIO
DE 2007, QUE SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA. =

=
Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTE

N* 20122476309, CON DOMICILIO EN JR. MIRO QUESADA N* 441, LIMA,
REPRESENTADO POR SU GERENIE GENERAL RENZO GUILLERMO ROSSINI MIÑAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO; DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE
DIRECTORIO N* 4059 Y CARLOS AUGUSTO BALLON AVALOS, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN ECONOMISTA,
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N” 08757380, SUFRAGANTE
ELECTORAL, EN SU CALIDAD -DE GERENTE DE OPERACIONES INTERNACÍONALES,
NOMBRADO POR ACUERDO DE DIRECTORIO N* 3737, -AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE GERENCIA GÉNERAL DE ESTE BANCO N* 123-2007-BCRP DE FECHA
16 DE OCTUBRE DE 2007, QUE SE INSERTA EN IA PRESENTE ESCRITURA
“AMBOS CON DOMICILIO EN JR. MIRO QUESADA N* 441, LIMÁ. =

PUBLICA,
SS

DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PUBLICA,
LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:
Sírvase / usted Sender en su Registro de Escrituras Públicas una de

Contrato de licencia para la Exploración y Explotación de Hidrocarburos en
el Lote Z-49 cuya suscripción ha sido aprobada. por Decreto Supremo N* 057-
2007-EM, publicado'en el diario oficial el 21 de noviembre de 2007, que
Patrios una parte PERUPETRO S.A., con R.U.C. N” 20196785044, con
domicilió en Av. Luis Aldana N” 320, san Borja, Lima, debidamente
representada por su Gerente General, señor Carlos Edgar Vives Suarex,
identificado con DNI No 087257021, con domicilio en Av. Luis Aldama 320,

San Borja, con poder inscrito en el Asiento C00039 de la Partida
==
SERIEBN? 1468653 > 30103

SS 77
Riectrónica N* 00259837, del Registro de Personas Jurídicas de Lima, yide

formidad con. lo dispuesto en el Acuerdo de Directorio de PERUPETRO N9

099-2007 de fecha 18 de Septiembre de 2007, cuyos textos usted señor
Notario se servirá insertar, y de la otra parte, PETRO-TECH-BERUANA S.A.,
con R.U.C. N” 20203058781, con domicilio en Av. Los Incas y” 460, E
Isidro, Lima, inscrita ep el Asiento B00002 de la Partida Electrónica No
00225762, del Registro de Personas Jurídicas de Limá .y en el asiento 1,
página 393, Tomo II del Libro de Contratistas dé Operaciones del Registro
Público de AENA debidamente representado por el señor Alberto
Varillas Cueto, identificado don DNI N* 07813924, facultado conforme
aparece del Acuerdo de Directorio de fecha 2 de junio de 2000 inscrito en
/ el Asishto C00009 de la Partida Electrónica N” 00225762, del Registro de

— Personas Jurídicas de Lima y en el Asiento A00002 de la Partida N* 11232909

del Libro de Mandatos del Registro Público de Hidrocarburos, con domi: lo
en Av. Los Incas N” 460, San Isidro, Lima; -.con En de PETRO-TECH —
INTERNATIONAL INC., domiciliada en 115 Menard Road, Houma Louisiana,
Estados Unidos de América, debidamente representa; por el señor William —
Kallop, identificado con Pasaporte N* 112067367; según poder de fecha 31 de

/ julio de 2007, que se inserta, la intervención del Banco Central de
El E ES

a del Perú, representado por sus £incionarios Renzo Rossini Miñán,

General y Carlos Ballón  Xvalos, Gerente de Operaciones
o el seño Manuel Monteagudo Valdez, Identificado con mio No biz Tak rizm==:
Internaciygnales,/ con domicilio común en Jr. Mix; Quesada 44

, Lima,
DS
conforme a la Carta de Gerencia General No. GG-123-2007-BCRP—

xfa, en los términos y condiciones que constan de las cláusulas

S Z ==
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

== EL LOTE 2-49 ==
== PERUPETRO S.A.

Y om

= ÍNDICE
CLAUSULA PRELIMINAR GENERALIDADES.
| CLAUSULA PRIMERA DEFINICIONES -
CLAUSULA SEGUNDA — [OBJETO DEL CONTRATO
| CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTÍA
IN > CLAUSULA CUARTA EXPLORACION
[CLAUSULA QUINTA EXPLOTACION
CLAUSULA SEXTA PRESENTACION DE INFORMACION Y ESTUDIOS Es
CLAUSULA SETIMA >: COMITE DE SUPERVISION
CLAUSULA OCTAVA REGALÍA Y VALORIZACION
CLAUSULA NOVENA TRIBUTOS 5
CLAUSULA DECIMA DERECHOS ADUANEROS
CLAUSULA DECIMA PRIMERA | DERECHOS FINANCIEROS
, CLAUSULA DESIMA SEGUNDA TRABAJADORES
e E
xXx
s ) NOS
e PA e
A ¿
) ¡
CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL Y RELACIONES
Y COMUNITARIAS
CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y|
PREVENCIÓN CONTRA PERDIDAS |
[CLAUSULA DECIMA QUINTA CAPACITACION Y TRANSFERENCIA DE
N TECNOLOGÍA
CLAUSULA DECIMA SEXTA CESION Y ASOCIACIÓN
CLAUSULA DECIMA SETIMA LASO FORTUITO O FUERZA MAYOR
CLAUSULA DECIMA OCTAVA CONTABILIDAD
CLAUSULA DECIMA NOVENA VARIOS . |]
CLAUSULA VIGESIMA —- NOTIFICACIONES Y COMUNICACIONES
CLAUSULA pe PRIMERA SOMETIMIENTO A LA LEY PERUANA Y
SOLUCIÓN DE CONTROVERSIAS »
CLAUSULA VIGESIMA SEGUNDA TERMINACION
ANEXO "A" 2 = — [DESCRIPCION DEL AREA DE CONTRATO ]
ANEXO *B" MAPA DEL ÁREA DE CONTRATO
TANEXO "Q-1" a — [CARTAS FIANZA PARA EL PROGRAMA MÍNIMO
DE TRABAJO
TANEXO"D" _
| GARANTÍA CORPORATIVA >
TANEXO "E" SS
| = PROCEDIMIENTO CONTABLE
ANEXO "F” UNIDADES DE TRABAJO EXPLORATORIO -
TABLA DE EQUIVALENCIAS

O DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

= PERUPETRO S,A

e

Y
CLAUSULA PRELIMINAR.- GENERALIDADES ==:

TI. Interviene PERURETRO, en virtud de la facultad concedida pox la Ley N*
7 26221, para celebrar el Contrato de Licencia para la Explotación | y

Explotación de Hidrocarburosten el Lote Z-49.

II. Los Hidrocarburos "in situ” son de propiedad «el Estado. El derecko_
de propiedad sobre los Hidrocarburos extraídos es transferido por
— PERUPETRO al Contratista en a Fecha de Suscripción, conforme a lo

estipulado en el Contrato y en Cn casita e de la Ley N* 26221.

El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
—  regalía en efectivo en las condiciones y oportunidad establecidas en

el Contrato. =

====>>
/
III. De acuerdo con lo dispuesto en el artículo 12” de la Ley N* 26221, el

Contrato se rige por el derecho privado peruano, siéndole de

aplicación los alcances del artículo.1357* del Código Civil. ===

IV. Para todos los efectos relativos y derivados del Contrato, las Partes

convienen en que los títulos de las cláusulas son irrelevantes para la

interpretación del contenído de las mismas. =
qe
andini Barreda

o de Lima

1.3 Área de Contrato =

o 1468654
SERIE BN 301.04

Xualquier referencia al Contrato comprende alos anexos. En caso de

discrepancia entre los anexos y lo estipulado en el cuerpo del

Contrato, prevalecerá este último.
CLAUSULA PRIMERA.- DEFINICIONES =

Las definiciones acordadas por las Partes en la presente cláusula tienen

por finalidad dar el significado requerido a los términos que se emplean en
el Contrato y dicho significado será el único aceptado. para los efectos de

su interpretación en la ejecución del.mismo, a menos que las Partes lo
/
le =

acuerden expresamente por ES de otra forma. ==
Los términos definidos y utilizados en el Contrato, sean en singular o en

oy
plural, se escribirán con la primera letra en mayúscula y tendrán los

siguientes significados:

1.1 Afiliada

Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, Vdiirecta o indirectámente, gu una proporción igual al
cincuenta por ciento (50%) o más de PERUPETRO o del Contratista o
cualquier entidad ¡o persona. que sea propietaria, directa O
indirectamente, del cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO oO del Contratista; o
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa p indirectamente, en cincuenta por ciento (50%) o
más del mismo accionista 6 accionistas que posea o posean, directa o

indirectamente, el cincuenta por ciento (50%) o más del capital

A == s
laccionario con derecho a voto de PERUPETRO o del Contratista.

152 Año
Período de doce (12) Meses. bonsecutivos de acuerdo al Calendario

-
Gregoriano, contado desde una feqha específica

Área descrita en el Anexo “A” y que se muestrá en el Anexo “B”,
denominada /Lote Z-49, ubicada en el zócalo continental, frente a la
costa de las Provincias de Huaura y Barranca del Departamento de Lima
y Huarmey del Departaménto de Ancash, con una extensión de seiscientos

E . a ; led
setenta y seis mil noventa y seís punto seiscientos hectáreas

/876,056.600 ha).
El Área de Contrato quedará redefinida luego de Co las áreas de

las que haga suelta el Contratista, de acuerdo a los términos del
( =>

Contrato.
Asimismo, cuando los resultados de la exploración justifiquen una

( A
nueva configuración del Área de SEO y a solicitud. del

Contratista, medianté la presentación de un informe de sustento”a

y AN _
1.5

1.8

PERUPETRO, que incluya propuestas de trabajo para la nueva área, y
previa aprobación de PERUPETRO, el Área de Contrato podrá ser
nuevamente delimitada. La modificación se aprobará conforme a Ley. En
ningún caso, la nueva delimitación aumentará el área original del

Contrato. =

En caso de existir alguna discrepancia entre lo mostrado en el Anexo

"B" y lo descrito en el Anexo "A", prevalecerá el Anexo "A".

/
E

Unidad de medida de capacidad de los Hidrocarburos Líquidos
A

Fiscalizados que consiste en cuarenta y dos (42) galones de los

Estados Unidos de América, corregidos a una temperatura de sesenta

grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,

barro u otros sedimentos (BSsW).

Unidad térmica británica. Es la unidad de medida de cantidad de calor
Se
que se requiere para aumentar la A em un grado Fahrenheit

(19 E) de una (1) libra de agua, equivalente a 1055.056 joules.

Caso Fortuito o Fuerzx2" Mayor

numa

Se entiende como tal, entre otros los siguientes: incendios,

temblores, terremotos, maremotos, derkumbes, avalanchas, inundaciones,
huracánes, tempestades, explesiones, actos Eo imprevisibles,
conflictos bélicos, guerrillas, actos Aras sabotaje, -conmoción
civil, bloqueos, demoras incontrolables en el transporte, huelgas,
paros, imposibilidad de obtener, no obátante Hfaberlo previsto,
facilidades adecuadas para el transporte de materiales, equipos y
servicios, así como las autorizaciones, aprobaciones, licencias y
permisos a cargo de las autoridades competentes; coc cualquier otra
causa, ya sea Similar o distinta de aquellas específicamente
OS aquí, Que estén fuera del control Yazonable y no pudieran
ser previstas o que, habiendo sido previstas, no pudieran ser
evitadas. a

Comité de Supervisión =

Órgano conformado el las PALEER! a través del cual ES verifica
el cumplimiento y la- ejecución del Contrato, cuya conformación Y

YA
átribuciones están establecidas en la cláusula sétima.

Comité Técnico de Conciliación = a
Órgano no permanente, formado  -fara pronunciarse sobre las
discrepancias que surjan en relaeíón con las Operaciones, el mismo que
se establecerá de acuerdo a lo estipulado en el acápite 21.2 del

Contrato. =

1á
SS

SERIEBNS 1468655 ,

30105

a (A

Condensados ============

Hidrocarburos líquidos formados por la condensación . de los

2 OS E : A
Hidrocarburos separados del “Gas Natural, debido a cambios en la
presión y temperatura cuando el Gas Natural de los Reservorios es/
producido o cuando proviene de una o más etapas de compresión de Gas

al V
Natural. Permanecen líquidos a la temperatura y presión atmosférica

1.10 Condensados Fiscalizados =

Condensados producidos en el Área de Contrato y medidos en un Punto de
27

Fiscalización de la Próducción.

1.11 Contratista =

anansszs Ñ
=

PETRO-TECH PERUANA 'S.A., inscrita en el Registro Público de
Hidrocarburos en el Asiento 1, fojas 393 del Tomo II del Libro de

Contratistas de Operaciones. =

1.12 Contrato

El presente acuerdo al que han llegado las Partes, en el cual se
estipulan los términos y condiciones que se encuentran ¿dntenidos en
este documento y en los anexos que lo integran, comprende los acuerdos

adicionales a los que lleguen las Partes en virtud de este documento y

las Modificaciones que se hagan al mismo conforme a ley. =

1.13 Desarrollo =

Ejecución de cualquier actividad apropiada para la Producción de
“Hidrocarburos, tal como la perforación, completación y profundización
de pozos, A como el diseño, construcción e instalación de equipos,
tuberías, tanques de almacenamiento y otrós medios e era
incluyendo la utilizáción de métodos de Producción artificial y
sistemas de recuperación primaria, y mejorada, en el Área de Contrato y

fuera de ella en cuanto resulte¡necesario. =

z Incluye la construcción Wel Sistema de Transporte y Almacenamiento) de
las instalaciones del Punto de Fiscalización de la Producción, del

Ducto Principal y de ser-el caso, plantas de destilación primaria

Z,

para la manufactura de productes la ser“utilizados en las Operaciones o

( plantas de procesamiento de Gas Natural. do

1.14 Descubrimiento Comercial =

7
Descubrimiento de —reservas de Hidrocarburos que en opinión del

> Contratista permita su explotación comercial. =

1.15 Día
Período— de veinticuatro” (24) horas que se inicia a las cero horas
(00:00)

1.16 Día Útil

( /

Y termina a las veinticuatro horas (24:00).

1.21

1.23
(

Y 2,

Todos los Días de lunes a viernes inclusive, salvo los. Días que sean
declarados total o parcialmente, no laborables, en la ciudad de Lima,

por la autoridad competente.

Dólar ó US$

Ducto Principal
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Trangporte y Almacenamiento conduce
los Hidrocarburós producidos del Área de Contrato “hasta un ducto
propiedad de terceros, hasta un punto de venta o Eometirian o hasta
un Punto de Fiscalización de la Producción, kin perjuicio, de ser el
caso, de la aprobación dispuesta en el acápite 2.3, pudiendo
comprender puntos de medición conectados a la tubería, áreas de
almacenamiento y embarque requeridos, tuberías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, carreteras de acceso y
de mantenimiento y  cualésquiera otras instalaciones que sean
necesarias: y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; incluyehdo el diseño, constíucción,
mantenimiento y equipamiento de todo lo antes mencionado. El acceso
abierto para cualquier Ducto Principal será desde el inidio del quinto
Año, contado a partir de Ta Fecha de Inicio de la Extracción

Comercial. =

Exploración

planeamiento, ejecución y evaluación de todo Elpo' de estudios
geológicos, geofísicos, ep y Otros, /así como la perforagión
de Pozos Exploratorios y demás actividades conexas necesarias para el
descubrimiento de Hidrocarburos, incluyendo la pesforación de Pozos
Confirmatorios para la evaluación de los Reservorios descubiertos.

Exflotación =

Desarrollo y/o Producdión A

Fecha de Inicio de la Extracción Comercial ==

Fecha de la puimera medición de Hidrocarburos en un Punto /de
Fiscalización de la Producción; que da lugar al pago de la regalía.
Para efectos de esta definición no se consideran los volúmenes

roducidos para pruebas u otros fines e específicamente acuerden las
Pp: pi Pp:

Partes.=

Feldha de Suscripción

El 21 de noviembre. de 2007” fecha en que PERUPETRO y el Contratista,

suscriben el Contrato.

Fecha ¡ERO
)
a

$ =
7 SS
SERIEBN? 1468656 30106
= Se
r
Y - y

A Z
y EOS Fecha en la que el ¡Contratista deberá dar inicio a las Operaciones,
2 que será establecida dentro de los sesenta (60) Días a partir de la

DR] e

Fecha de Suscripción. =

1.24 Fiscalización =

Acciones que, conforme a los dispositivos legales y normas técnicas,
realiza OSINERGMIN (Organismo Supervisor de la Inversión en Energía y

Minería) sobreclas actividades de Exploración y Explotación realizadas

por el Contratista.

1.25 Gas Natural
1 1 103 HA Za :

Mezcía de' Hidrocarburos que a condiciones iniciales de Reservorio se

encuentra en estado gaseoso o én disolución con el Petróleo. Comprende

el Gas Natural Asociado y el Gas Natural No Asociado. =
1.26 Gas Natural Asociado ==

Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.==

1,27 Gas Natural Fiscalizado

Gas- Natural producido en el Área de Contrato y medido en un Punto de

Fiscalización de-1a Producción.

1.28 Gas Natural No Asociado
Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos. ===

Hidrocarburos =

= T
Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste

principalmente de carbono hidrógeno.

e
XxX
Hidrocarburos Fiscalizados =

ldyocarburos producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción.

1.31 Hidrocarburos Líquidos

Petróleo, Condensados y en general todos aquellos Hidrocafburos que
bajo condiciones atmosféricas de era cora y presión, se encuentran
en estado líquido en el lugar de su medición, incluyendo aquellos
Hidrocarburos que se encuentran en estado líquido a una Esrperabica

mayor a la temperatura atmosférica.

1.32 Hidrocarburos Líquidos Fiscalizados
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en
un Punto de Fiscalización de la Producción.

1.33 Ley N* 26221 = a

mmam====
Texto Único Ordenado de la Ley N“ 26221, Ley Orgánica de

Hidrocarburos, aprobado por Decreto AApEeno, No 042-2005-EM,
y

ampliatorias, reglamentarias y modificatorias.
Z

1.34 LGN o Líquidos del Gas Natural =

Hidrocarburos líquidos obtenidos del Gas Natural cómpuestos por
mezclas de etano, ropano, butano y otros Hidrocarburos más pesados

1.35 LGN Fiscalizadgs o Líquidos del Gas Natural Fiscalizados

Líquidos del Gas Natural medidos em-un Punto de Fiscalización de la
Producción. »*: !
Y.36 Mes =============== 7
7 Período contado a partir de cualquier Día de un mes calendario que
termina el Día anterior al mismo Día del mes calendario siguiente o,

en caso de no existir éste, el ES Día de dichomes.

1.37 Q_ mada

=S

Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de
ES necesario para llenar un espacio de un (1) pie cúbico a 14.6959
libras por pulgada cuadrada de presión absoluta a una temperatura base
de sesenta grados Fahrenheit (60 “F). >

1.38 Operaciones
Toda actividad de Exploración Y Explotación y todas las demás
, actividades materia del Contrato o relacionadas con la ejecución del

mismo.

1.39 Partes =

S PERUPETRO y el Combratinta.

/ 1.40 PERUPETRO =

PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector
— Energía y Minas, Creada por la Ley N* 26221. ======:

==e======== ==.

1.41 Petróleo ====
¡Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se mantiene

y

en estado líquido en condiciones atmosféricas; no incluye Condensados, _-
de

“Líquidos de Gas natural o Gas Natural Licuado. =
Xx 1,42 Petróleo Fiscalizado

Petróleo producido en e Área de Contrato y medido en un Punto de

Fiscalización de la Producción.

1.43 Petróleo Pesado =
Hidrocarburos Líquidos, que por st densidad y viscosidad requieren
para su Explotación el empleo de métodos no convencionales y/o que,
para su transporte, requieren procesos de calentamiento u otros
procedimientos, excluyendo la mezcla con Petróleo producido en el

mismo Yacimiento, que dé como resultado Petróleo liviano.
q

1.44 Pozo Confirmatorio/L

- e
Pozo que se perfora para confirmar las reservas descubiertas o para

A A
delimitar la extensión de un Yacimiento.

— 1.46 Pozo Exploratorio =

1.47 Producción =

-

O SERIEBN? 1468657 30107

Nx e

Pozo de Desarrollo ===

== Ll
Pozo que se perfora para la Producción de "Íos Hidrocarburos

"

descubiertos.

1
Pozo que se perfora con el propósito de descubri reservas de

Hidrocarburos oO para determinar la estratigrafía de un área en

Exploración.

Todo tipo de actividades en el Área de Contrato o fuera de ella en lo

que resulte necesario, cuya finalidad sea la extracción y manipuleo de

SS
Hidrocarburos del Área de Contrato, y que incluye la operación y

reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiénto, DucÉo Principal,

tratamiento y “medición de Hidrocarburos y todo tipo de métodos de
= 7 E

recuperación primaria y mejorada. =

» 1.48 Punto de Fiscalización de la Producción

1.51 Subcontratista =

Lugar o lugares ubicados por el Contratista en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizan
las, mediciones y determinaciones volumétricas, determinaciones del
contenido de agua y sedimentos y otras mediciones, a_fin de establecer

el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a

ES
las respectivas normas AGA, API y ASTM. =

Reservorio =
Estrato Q estratos bajo la superficie y que forman-parte de un
Yacimiento, que estén produciendo o que se paya probado que sean

capaces de producir Hidrocarburos y “que tengan un sistema común de

presión en toda su extensión. =
Sistema de Transporte y Almacenamiento
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques .de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y todo otro medio necesario y
útil para el transporte de los Hidrocarbúbos producidos en el Área de
Contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros incluyendo el dineño!

construcción, mantenimiento y equipamiento de todo lo antes

mencionado.

Toda persona natural O jurídica, nacional o extranjera, contratada por

el Contratista para prestar servicios relacionados con las
7
=>.

O
pete tado =

pa
1.52

1.53

1.54

1.55

1.56

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO

2.1

SS

Supervisión =

Acciones que PERUPETRO realiza pará verificar el cumplimiento de las

obligaciones contractuales del Contratista. =

Tributos =

Comprende impuestos, contribuciones y tasas, conforme a lo establecido
en el Código Tributario.
prúidades de Trabajo O (UTE) ==:

Son valores numéricos que representan la actividad de exploración que
las partes han acordado y que se indican en ¡los programas mínimos de
trabajo, que permiten flexibilidad en la ejecución de los compromisos
asumidos. Diíhos valores se establecen en función a la unidad de
trabajo más representativa de cada actividad exploratoria | (km2, km, m,

etc.). =

Vigencia del Contrato =

y
Período comprendido entre la Fecha de Suscripción y el vencimiento del

plazo pertinente establecido en el acápite 3.1 del Contrato. =

Yacimiento

Superficie debajo de la Sual existen uno o más Reservorios que estén
produciendo o que se haya probado que son capaces de producir

Hidrocarburos. =

Ñ
PERUPETRO autoráza al Contratista la realización de las Operaciones,
de acuerdo con lo establecido en la Ley N% 26221, la Megislación

pertinente y las estipulaciones del Contrato, con el objeto común de

descubrir y producir Hidrocarburos en el Área de Contrato. ====
El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos

extraídos en el Área de Contrato, de conformidad con lo establecido en

el numeral II de la cláusula preliminar. al
S ñ arma
El Contratista ejecutará las Operaciones de acuerdo a los términos que
=
se estipulan en el Contrato y lás llevará a cabo, directamente o a

través de-Subcontratistas. En caso de operaciones de campo fuera del

Área de Contrato se requerirá aprobación de PERUPETRO. =
PERUPETRO ejerce la Supervisión de acuerdo a ley y-—de conformidad, con
/

7 =

el Contrato. =

OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley.

Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo identificarse y estar
autorizados para tal función por PERUPETRO.. El Contratista
proporcionará todas las facilidades, que razonablemente estén a su

alcance en sús Operaciones, a fin Je que dichos representantes puedan

y
2 /

SERIEBNO 1468658 / 7 30108

cumplir su misión, la que será_ llevada a cabo de modo que no

interfiera con éstas. =

Los gastos y costos correspondientes a los representantes de PERUPETRO
serán de cuenta y cargo de PERUPETRO.

2.6 El Contratista proporcionará y será responsable de todos los recursos

técnicos y económico financieros que ¡ne requieran para la ejecución de

pú

las Operaciones. =

CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA

“3.1 El plazo para la fase de exploración por Hidrocarburos es de siete (7)
Años, el que se puede extender de acuerdo a ley. Este plazo se cuenta_
a partir de la Fecha Efectiva; salvo que de conformidad con lo_
establecido en otras estipulaciones del Ea varíe dicho plazo.
É5 NS / El plazo ES la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo
de treinta (30) Años, genio a partir de la Fecha Efectiva, a menos

+
que de conformidad con lo establecido en otras estipulaciones del,

Contrato, varíe este plazo.

El plazo para la fase de explotación de Gas Natural No Asociado y de
Gas Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hásta completar el plazo de cuarenta
(40). Años, contado a partir de la Fecha Efectiva, a menos que de

conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo. =

Z De
Subacápite | Período |Duración de: S —
1 A 3.2.1 Primer | Dieciocho (18) Meses contados a partir de la Fecha Efectiva.
l Período
d 3.2.2 Segundo | Dieciocho (18) Meses contados a partir de la terminación del
— Perlódo _| plazo señalado en el subacápite 3.2.1.
3.2.3 Tercer  |Veinticuatro(24) Meses contados a partir de la A del
+ | Período | plazo señalado en el subacápite 3.2.2.
3.24 | Cuarto  |Veinticuatro (24) Meses contados a partir de la muda del)
= | “Períado | plazo señalado en el subacápite 3.2.3. |

3.3 Durante la fame de exploración el Contratista podrá pasar al siguiente
- período aleupre que comunique a PERUPETRO con treinta (30) Días” de
anticipación al vencimiento de un período en curso, su. intención de
confinuar con el siguiente período, y en tanto.que el Contratista no
haya incurrido en la causal de terminación prevista en el subacápite

22.3.1. La terminación por dicha causal dará lugar a la

—correspondiente ejecución de la fianza.) =:

3.4 Si durante cualquiera de los períodos indicados en el Acápite 3.2, el

Contratista se viera impedido, por razones técnicas o económicas
debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, pódrá extender dicho período hasta por un máximo de seis (6)
Meses, siempre y cuando haya solicitado la aprobación de PERUPETRO
para dicha extensión con una anticipación no menor de treinta (30)
Días al vencimiento del tai en curso, y que las COSO que
sustenten la BoMIcitna hayan sido comprobadas y aprobadas y por
PERUPETRO. Fn este lcaso, el Contratista antes del vencimiento del
período en curso, presentará uha nueva fianza O prorrogará la
existente, por el-nuevo plazo establecido, conforme a los requisitos
y estipulados en el callas 3.10. En el caso que las extensiones
otorgadas extingan el plazo del último período de la fase de
exploración y el Contratista decida continúar con los trabajos
exploratorios, las obligaciones de dicho período se cumplirán en una

extensión de la fase de exploración a ser acordada por las Partes, de

acuerdo a ley. =
Luego del cumplimiento del programa mínimo de trabajo del período en
curso, dentro del plazo correspondiente establecido en el acápite 3.2,
de haber hecho uso de la extensión a que se téfiere el párrafo
anterior, de ser el caso, y siempre que el trabajo haya consistido en
la perforación de por lo menos ún Pozo Exploratorio, el Contratista

podrá solicitar la aprobación de PERUPETRO de un plazo extraordinapio

-
de hasta seis (6) meses para rYeevaluar. toda lá información y
A
resultados obtenidos hasta el período en curso, con la finalidad de
> realizar un estudio para poder tomar la decisión de pasar al siguiente

período.

Las aprobaciones a que se refiere este acápite, serán otorgadas a

criterio de PERUPETRO. a

3.5 La fase de exploración podrá continuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción Comercial hasta el
vencimiento del o de esta fase, que se indica en el acápite 3.1.
En dicho caso, la exoneración de tributos contemplada en el acápite
10.3 regirá hasta el vencimiento de la fase de exploración, mientras
que! el método de morlsación lineal referido en el acápite 9.6 se
aplicará desde la Fecha de Inicio de la Extracción Comercial, conforme

A ley. =

3.6 En caso que el Contratista realice un descubrimiento o descubrimientos
de Hidrocarburos durante cualquier período de la fase de exploración,
que no sea comercial sólo por razones de transporte, podrá solicitar

un período de retención, de hasta cingo (5) Años, por el Yacimiento o

Ss l
7 7 .
AS

e AS

SERIEBN" 1468659 : 309103
/

Yacimientos descubiertos, con el propósito de hacer factible el

=3.=

a AS
El AE de retención estará sujeto, cuando menos, 2 que concurran
y

transporte de la producción.

los siguientes requisitos: =

a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que
Ñ =

los volúmenes de Hidrocarburos descubiertos en el Área de'Contrato

= =
son insuficiéntes para justificar económicamente la construcción
[

/ del Ducto Principal; =

b) Que el conjunto de “descubrimientos en áreas contiguas más las del

Contratista, es insuficiente para justáficar económicamente la

¡ y y y
—construcción de un ducto principal; y,
ca) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos dadsublertos ho pueden ser transportados desde el

Área del Contrato a un lugar para su comercialización, por ningún

medio Ye transporte. ss
En caso que el comtratieba realice un descubrimiento de Gas Natural No
Asociado o de Gas Natural No Asociado ylCondensados durante cualquier

período -de la fase de exploración, podrá solicitar un período de

retención, Ááe hasta; diez (10) Años, por el Yacimiento o Yacimientos

/

descubiertos, con el propósito de desarrollar el mercado. =
En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o Ye Gas Natural No Asociado
y Condensados durante cualquier período de “la fase de exploración, y
se presenten los casos descritos en On acápites 3.6 Y 3.7, el
Contratista podrá solicitar un período de retención para Petróleo y
otro para Gas Natural No Asociado o Gas Natural No Asociado y

Condensados, para los fines indicados en dichos acápites. = =

El período de retención, al que se refieren los acápites 3.6 y 3.7,
extiende el plazo del Contrato por un tiempo igual al del período de
retención otorgado por PERUPETRO. ES SS _

El período de retención ca escrito. Para este efecto, el
Contratista presentará una solicitud a  PERUPETRO, HERAS

documentación de sustento e incluyendo un cronograma de actividades a

realizar. =

Con el inicio del período de retención texmina la fase de exploración.

Con la declaración de Descubrimiento Comercial en dicho período, se

dará inicio a la fase de explotación. ==

El otorgamiento del período de retención a que se refieren los

acápites 3.6 y 3.7 y la duración de los mismos será determinado! a

criterio de PERUPETRO, sin que ello afecte o disminuya la obligación
27TE

sé 76
3.10

/ Roger:
/ N

del cumplimiento del programa mínimo de trabajo del período de la fase

de exploración en curso.

El Contratista deberá garantizar el cumplimiento del prográma mínimo
de trabajo de cada uno de,los períodos de la fase de exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida por uña entidad del- sistema
financiero debidamente calificada y domiciliada en el Perú y aceptada
por PERUPETRO. A solicitud de PERUPETRO, el Contratista sustituirá
cualquier fianza entregada debiendo cumplir con presentar una nueva;
fianza dentro del plazo de quince (15) Días Útiles siguientes a la
fecha de recepción por el Contratista de.la solicitud de PERUPETRO.

El monto de la fianza para el programa, mínímo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado
en los anexos "C-1" al "C-4", que es el resultado de multiplicar la
equivalencia en dólares que, para este efecto se establece en el Anexo

“F”, por el número de Unidades de Trabajo Exploratorio que corresponde
ÑN N

para cada período, según el acápite 4.6:

Las fianzas se emitirán para cada programa mínimo de trabajo” con la

forma indicada en los anexos "C-1" al "C-4", según corresponda.

Lab fianzas para el programa mínimo de trabajo de cada uno de los
períodos de la fase de explozación según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada período; en caso
contrario, será de a piicación el subacápite 22.3.3. La fianza
correspondiente al programa _ mínimo de trabajo dex primer período será

>

Las 'fianzas, en caso de prórroga de los; plazos de /los períodos de la

entregada en la Fecha de Suscripción.

fase de exploración, deberán ser oscaivo o prorrogadas per el
Contratista, antes del inicio de la Prórroga correspondiente. -£n caso

contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a

la prórroga solicitada por el Contratista. mi =
La fianza para el programa mínimo de trabajo de cada período de la
fase de exploración, se mantendrá vigente durante un plazo que exceda
en treinta (30) Días Útiles al plazo de duración de dicho período.

En caso que alguña de las fianzas que haya entregado el Contratista no
se mantuviera vigente por el plazo establecido, éste deberá cumplir —-
con entregay una nueva fianza o prorrogar la existente, dentro del
plazo de quince (15) Días Útiles siguientes a/ la recepción por el

Contratista de la notificación de PERUPETRO. En caso contrario, será/

de aplicación el subacápite 22.3.3.
SERIEBN" 1468660. -1 30119

a

Cumplida la obligación garantizada por cada fianza,  PERUPETRO
procederá inmediatamente a devolver al fiador, a través del

Contratista, la fianza correspondiente. >=
La ejecución de “cdalquier fianza tendrá el efecto de extinguir la
E obligación del Contratista de llevar a cabo el programa mínimo de
trabajo, sin perjuicio de 14 aplicación de lo dispuesto en el

subacápite 22.3.1.

3.11 Interviene PETRO-TECH INTERNATIONAL, INC., para efectos de otorgar la

garantía corporativa que aparece como el anexo “D”.
La garantía corporativa subsistirá mientras “sean exigibles las
obligaciones del Contratista comprendidas en el anexo “D”, Será de
aplicación el subacápite 22.3.5, si producido algún hecho previsto en
dicho acápite, el Contratista no cumple con sustituirla en un plazo
máximo de quince (15) Días Útiles siguientes a la recepción por er

Confratiísta de la notificación de  PERUPETRO requiriendo la

ES sustitución.

CLAUSULA CUARTA.- EXPLORACIÓN ==:

_ =
4.1 El Contratista iniciará las actividádes de Exploración a partir dé la

Fecha Efectiva. =: -
El Contratista podrá hacer suelta de la totalidad del Área de Contrato
sin lugar a sanción alguna, mediante potificación a PERUPETRO con una
anticipación no menor de treinta (30) Díag, siempre y cuando haya dado

cumplimiento al programa mínimo de trabajo del período de la fase de

[ exploración que se encuentre en curso. =
En caso que el Contratista hiciera suelta total del Área de Contrato, >
la abandonara o dejara vencer el plazo del período en curso antes de
dar cumplimiento al correspondiente programa mínimo de trabajo, sin
mediar fazones técnicas aprobadas por PERUPETRO, éste ejecutará la
fianza, sin perjuicio de aplicar lo estipulado en el subacápite

22.3.3.

El Contratista podrá hacer sueltas parciales del Área de Contrato
mediante notificación a-—PERUPETRO con una” anticipación no menor de
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello
afelte o disminuya su obligación' de cumplimiento del programa mínimo

de tyabajo del período de la fase de exploración que se encuentre en

Curso. =

c Las Partes dejarán constancia mediante acta del Comité de Supervisión

de las áreas de las que hagá suelta el Contratista.
4.3

El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubieras construido

“instalaciones que tengan relación con las Operaciones.

Y :
Durante la ejepución del Contrato se efectuarán sueltas de la manera

siguiente:

a) Por lo menos el veinte por ciento (20%) del Área de Contrato
original al término del tetfcer período descrito en el subacápite
o aa menbs el treinta por ciento (30%) del Área de

Contrato original al término del cuarto período descrito en el

subacápite 3.2.4. =
b) Al finaY del cuarto período descrito en el subacápite 3.2.4, el

Contratista deberá haber realizado la suelta de por lo menos el

> cincuenta por ciento 515) del Área de Contrato original,

incluyendo para este fin la suelta realizada según lo establecido
en el literal a) anterior, a menos que el Contratista comprometa en
— 1
forma expresa actividad exploratoria, conforme a lo establecido en
Ñ

el literal c) siguiente. = 3

ca) Al téxmino de la fase de cutlnaiin, el Contratista podrá mantener
el Área de Contrato de la que no” hubiera hecho suelta, no
comprendidas en el literal d) pigulente, para lo cual deberá
comprometerse a perforar un (1) Pozo Exploratorio o ejecutar cinco
(5) Unidades de Trabajo Exploratorio (UTE) por cada diez mil
hectáreas (10,000 ha) de Área de Contrato, cada dos (2) Años.

d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito én el literál c), o en caso de
pacho Lin iBnta de dicho compromiso, Y sin perjuicio de la
aplicación de las estipulaciones contractuales respectivas z
mantendrá sólo. los Yacimientos descubiertos, más una aráa

circundante de cinco (5) kilómetros, hasta el límite del Área de
X

Contrato.

Para efecto del acápite 4.2 se ha dividido el Área de Contrato en
parcelas rectangulares, hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área diferente.

No es necesario que las áreas de las que haga suelta el Contratista
/

ammnn===É= =

— . -
sean contiguas. = ale!
Cualquier áreá de la que haga suelta el Contratista, incluyendo los
(Yacimientos que se encuentren dentro de la misma, reyertirá al Estado

sin costo alguno para éste ni para PERUPETRO. =

4.5 El peda PORTES de trabajo para cada uno de los períodos de la fase

de exploración comprende lo siguiente:

/

Y
SERIEBN? 1468661 30111

y - —
E pa ,
| Subacápite | Período Actividad Q
| 4.6.1 | Primer e. 4QUTEÓ

Período + — Reprocesar e interpretar la Sísmica 2D existente, y
| +  Reevaluación geológico-geofísica integral con toda la

| N información existente en el Banco de Datos de
4 5 PERUPETRO, para definir las áreas más
Ñ prospectables y/o leads existentes.
4.6.2 Segundo e 300UTEÓ N

Período + Registro, procesome interpretación de 1500 km de
ineasTdlaas de detalle 2D, incluyendo información
gravimétrica y magnetométrica sobre la sísmica.
4.6.3 Tercer, [e 270UTEÓ
De Periodo + Perforación de un (1) pozo exploratorio, con una
profundidad final definida por:
1. Si el pozo está ubicado en la parte oriental del
S Lote, con una lámina de agua -hasta Je 250
metros, la profundidad-mínima del pozo Será 'de
3,000 metros.
Ú 2. Si el pozo está ubicado en la parte occidental del
| | Lote, con una lámina de agua mayor a 250 metros,
¡IS la profundidad mínima del pozo será de 4,000

AE = | metros.
| 4.6.4 | Cuarto le - 270UTEÓ a
| Período  |e— Perforación de un (1) pozo exploratorio, con una
profundidad final definida por: >
| 1. Si el pozo está ubicado en la parte oriental del

| Lote, con una lámina de agua hasta de 250"
metros, la profundidad mínima del pozo será de.
3,000 metros.

T 2. Si el pozo está ubicado en la parte occidental del |
Lote, con una lámina de agua mayor a 250 metros, |
la profundidad mínima del pozo será de 4,000 |

ES metros. ]

K a
-

A Para el cumplimiento de las obligaciones descritas en el presente

acápite, se tendrá en tuenta lo siguiente;

al En el caso del registro-de líneas sísmicas 2D, los kitómetros

Ú correspondientes serán dontados desde el punto de disparo inicial

ES

hasta el punto de disparo final de cada línea sísmica. ==
—

En elucaso del registro de líneas sísmicas 3D, los kilómetros

cuadrados serán determinados por el área de superficie cubierta por
£

el programa ejecutado.

b) Las Unidades de- Trabajo Exploratorio a que se refiere el presente

acápite .serán cumplidas de conformidad con la tabla de
E

AS y equivalencias establecida en el Anexo "F".

x
, <) En caso de perforación de Pozos Exploratorios, as Unidades de
Trabajo Exploratorio que serán acreditadas para trabajos futuros,
== serán determinadas conforme al Anexo "F", sobre la base de la

diferencia entre la profundidad final “alcanzada y la profiúndidad

establecida en el acápite 4.7. =
d) Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las

actividades exploratorias planificadas para cumplir con el número

A de Unidades de /Trabajo Exploratorio comprometidas ¡para dicho

SS profiuctiva. =

período. El Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes de su

ejecución, mediante un informe técnicó de sustento. =

Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y, en consecuencia, la obligación del Contratista cumplida,
cuando se alcance una profundidad vertical (TVD) mínima, medida desd
la mesa rotaria, o un mínimo de cincuenta (50) metros dentro de la
formación que acuerden las Partes antes de iniciar la perforación de

cualquier Pozo Exploratorio. í=====

Asimismo, si durante la perforación de cualquiera de los Pozos
Exploratorios que se ejecute en cumplimiento de los programas mínimos
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá

(solicitar dar por cumplida la obligación de perforación, mediante un

informe técnico de sustento, sujeto a la aprobación de PERUPETRO.
En caso que el Contratista decida efectuar una declaración de
Descubrimiento Comercial, deberá notificar dicha.— declaración a
PERUPETRO y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Iniciall de Desarrollo" para
viabilizar la Explotación del descubrimiento de Hidrocarburos, que

deberá incluir, entre otros, lo siguiente: Ey

a) Características ” físicas Y químicas de. los Hidrocarburos
descubiertos y porcentaje de productos asociados e impurézas que
éstos contelan.

b) Perfiles de producción estimados, durante la Vigeñcia del Contrato

para el o los Yacimientos.

c) El número estimado de Pozos de Desarrollo y su capacidad

d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de

la Producción proyectados.

e) Ducto Principal proyectado, de ser el caso.
É) pEiana de seguridad.

g) Cronograma tentativo de todas las actividades a ejecutarse.
h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial.

/ : ] >

A
SERIEBNO 1468662 30112

rn 7 > / >

] /
El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y
costos específicos estimados de la Explotación del Descubrimiento
Comercial así como cualquier otra información que el Contratista

considere apropiada.

PERUPETRO deberá indicar al Contratista. sus comentarios al "Plan
Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de
hakerlo recibido, pudiendo objetar la Fecha de Inicio de la Extracción
Comercial si la misma no es razonablemente adecuada. En caso de

Ke
discrepancia será de aflicación lo dispuesto én el acápite 21.2.

4.10 Si el Contratista efectúa una declaración de Descubrimiento Comercial,

S
estará obligada a iniciar el Desarrollo dentro de los ciento ochenta

(180) Días siguientes al vencimiento del plazo de sesenta (60) Días

indicado en el acápite 4.9 del Contrato. = => =
La declaración de Descubrimiento Comercial no implicará la disminución

/ za
o suspensión Ae las obligaciones del programa mínimo de trabajo del

período en curso. =
El Desarrollo de los Hidrocarburos descubiertos, se realizará de

acuerdo a los programas de trabajo presentados por el Contratista a

PERUPETRO, conforme con lo estipulado en el acápite 5.3.
1ás Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos para la presentación del
"Plan Inicial de Désarrollo" o de los programas anuales de trabajo,
según _sea el caso. Para este efecto, el Contratista presentará las

propuestas necesarias a PERUPETRO para que se acuerden tales ajustes,

extensiones o modificaciones. ====

4.12 El vencimiento de lá fase de exploración, no afectará los términos y

plázos de los procedimientos Antes descritos que estuvieran el

==

ejecución a la fecha de producido dicho vencimiento. =
=

E - S Im
4/13 En casos excepcionales, que hagan inviable el cumplimiento de “las

obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 46 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un “informe de
“sustento, las obligaciones de dos períodos del programa mínimo de
trabajo oda ser sustituidas y los plazos de los mismos prorrogados,
siempre Mena PERUPETRO acepte y apruebe la y Solicitud del Contratista.
En ningún caso, la sustitución modificará el compromiso inicial en

Unidades de Trabajo Exploratorio para .la fase de exploración,

disminuyendo obligaciones. =

Los cambios aceptados y aprobados por PERUPETRO en aplicación de los

párrafos precedentes darán lugar a la revisión de los montos y plazos
-

Nx E
CLA
5.1

de las fianzas establecidas; por lo que, de ser» el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplifá
con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los

acápites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también

serán calculadas para la nueva área incorporada. =

JUSULA QUINTA. - EXPLOTACIÓN >=

La fase de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial.
Sin embargo, a opción del Contratista/ se podrá dar inicio anticipado
a la fase de explotación y terminará la fase de- exploración en la
Fecha de Inicio de la Extracción Comercial. En caso de período de

retención una vez efectuada la declaración de Descubrimiento

Í
Comercial, se dará inicio a la fase de explotación.
El Contratista desplegará acciones razonables para que la Fecha de
Inicio de la Extracción Comercial tenga lugar en la fecha que se

establezca de konformidad a los acápites 4.8 y 4.9.

Con una anticipación no menor de sesenta (60) Días a la terminación de

cada año calendario a partir de la presentación del Plan Inicial de

Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente: -
a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones correspondiente'al siguiente

año calendario.
b) Un programa anual de trabajo y el Presupuesto detallado de
ingresos, costos, gastos e inversiones para la Exploración,

3 NX
tendente a buscar reseryas adicionales, de ser el caso.

c) Un programa de trabajo y su proyección de ingresos, costos, gastos

e inversiones correspondientes para el Desarrollo y/o; Producción
Z 1
para los siguientes cinco (5) años calendario. =

El Contratista podrá reajustar o cambiar. dichos programas en el

E

Para ejecutar cada programa de trabajo, el Contratista utilizará el

Comité de Supervisión.

equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones. =

El Contratista esta obligadó a la Explotación y recuperación económica
de las reservas de Hidrocarburos del Área de Contrato, de conformidad
con los programas a que se refiere esta cláusula quinta y la llevará a
cabo de acuerdo a los principios técnicos y económicos generalmente

“aceptados y en uso por la industria internacional de Hidrocarburos.===

SERIEBNS 1468663 > .
== 130113

SS

El Contratista tiene el derecho a utilizar en sus Operaciones los

Hidrocarburos producidos en el Área de Contrato sin costo alguno, no

siendo por lo tanto cónsiderados para efectos de determinar Ta
fegalía. "Dichos Hidrocarburos podrán ser procesados en plantas de

/ destilación primaria del Contratista 'paxrí ser utilizados

ORO en las Operaciones.
En caso que la planta de destilación primaria se encuentre fuera del
Área de Contrato, las Partes medirán el volumen de Hidrocarburos a ser
procesados en la planta y el volumen de los productos obtenidos pára
ser usados colo combustible; la diferencia de dichos volúmenes será

considerada para efectos de la determinación de la regalía. ==

5.7 El Contratista tendrá el derecho de recuperar los Hidrocarburos
ee
líquidos de cualquier Gas Natural que haya producido en..el Área de

Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

o Natural. =
E za E
ds Los líquidos así separados serán considerados como Condensados para
5] = /,
y] É / efectos de SMeterminar la outs del Contratista, salvo que por
4 razones económicas u operativas no sea posible su récolección y puéda
3 o /
u mezclarse con el Petróleo y fiscalizarse juntos.

1
El Gas Natural que no gea utilizado por el Contratista en las
Operaciones de acuerdo al acápite 5.6, podrá BOE comercializado /
reinyectado al Reservorio o ambos por-el Contratista. En la medida en
- -

que el Gas Natural no sea utilizado, comercializado o reinyectado,. el
Contratista podrá quemar-el gas, previa aprobación del Ministerio de
a = ======(.

ES X
5.9 Cuando un Yacimiento o Yacimientos comercialmente explotables, se

Energíx y Minas. =

extiendan en forma continua del Área de“Contrato a otra-u otras áreas,
el Contratista y los contratistas que tengan estas áreas, deberán
ponerse de acuerdo en la realización de un plan de Explotación
unitário o un plan común de Explotación. De-no llegár a un ácuerdo, el.
Ministerio de Energía y Minas dispondrá el sometimiento de las
diferencias al comité técnico de conciliación referido en el artículo

Z 327 de la ley N*% 26221 y su resolución será de obligatorio

cumplimiento. «=

Asimismo, cuando un Yacimiento O Yacimientos elo
E explotables, se extiendan en forma continua del Área de Contrato hacia

áreas adyacentes no asignadas a un contratista o que no estén en

proceso de negociación, concurso, licitación o en proceso de-selección

de contratista y no exista limitación en cuanto a protección

ambiental, previa aprobación de  PERUPETRO a| la solicitud del

>
contratista, dichas áreas adyacentes serán incorporadas al Área de

Contrato.

5.10 Terminada la perforación de un (1) pozo, el Contratista debe informax
a PERUPETRO la oportunidad en que el pozo será probado, ge ser el
caso. La prueba del pozo deberá realizarse dentro de los tres (3)
Meses siguientes al término de la perforación, salvo que por razónes (

técnicas, el Contratista requiera un mayor plazo para realizar la

prueba. yA =
5.11 PERUPETRO podrá en todo momento inspeccionar y probar los equipos e
instrumentos de medición utilizados para medir el volumen Y determinar

y

la calidad de los Hidrocarburos Fiscalizados. =

Los equipos e instrumentos de medición serán periódicaíiente calibrados
conforme las normas aplicables. Los representantes de PERUPETRO podrán

estar presentes en el acto.

5.12 Antes de la Fecha de Inicio de la Extracción Comercial y para la
é
determinación de los volúmenes y calidad de los Hidrocarburos

Fiscalizados, las Partes acordarán los equipos, métodos Y

-
procedimientos de medición worrespondiente. ===

5.13 Para la producción de Petróleo Pesado en el Área de Contrato, éste se

podrá mezclar con Petróleo liviano producido fuera del Área Contrato.
= 1

Dicho Petróleo liviano será medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato. p=
El volumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados en
el Área de Contrato para efectos de la determinación de la regalía a
pagar poy el Contratista.
CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS =

6.1 El Contratista mantendrá a PERUPETRO oportuna y rg
informado sobre las Operaciones, proporcionándole toda la información
en la forma prevista en ésta cláusula, en la reglamentación que le
resulte - aplicable y en los formatos que OPERUPETRO establezca.
Asimismo, proporcionará información respecto de otros recursos

naturales £ restos arqueológicos que encuentre o descubra -en la
> -

ejecución de las Operaciones durante la Vigencia del Contrato. = =
SS

La información técnica, estudios, datos procesados y no procesados,
anío como Yebultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que haya
obtenido el Contratista. Si al obtener información y resultados se

hubiese utilizado métodos o sistemas que son de su propiedad
N a =
iS
(
Se

NX

SS

SERIEBN? 1468664 S 30114

)

exclusiva, no estará obligado a revelar dichos métodos os sistemas

cuando proporcione la información. = =
El Contratista deberá ¡proporcionar una copia de los CREO
Esclegicos) geofísicos y de reservorios relacionados con el desarrollo
de los Yacimientos, que prepare con la información técnica obtenida
del Área de Contrato. El Contratista proporcionará también cualquier
aclaración que le solicite PERUPETRO en relación con dichos estudios.

El Contratista presentará a PERUPETRO, la información y estudios que
correspondan a las obligaciones del programa mínimo be trabajo antes

Z
de la fecha de vencimiento de cada uno de los períodos de la fase de

exploración estipulados en el acápite 3.2.7
Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista
daa presentar a PERUPETRO, un informe consolidádo de evaluación que
incluya, he ser el caso, estudios y/o interpretación de los análisis
geológicos, geofísicos, geoquímicos, petrofísicos y de Reservorios con
relación a las actividades exploratorias tealizadas en el pertodo

vencido, incluyendo las del programa mínimo de trabajo

correspondiente.
El Contratista presentará a PERUPETRO un "Informe Mensual AS
Producción" y un "Informe Mensual de Ingresos y Egresos”. Ambos
informes se presentarán en los formatos que PERUPETRO entregará al
Contratista para tal fin, a más tardar treinta (30) Días después de

cada mes calendario.

ar Contratista deberá - entregar,

información que proporcione al Banco Central de Reserva del Perú, de

a  PERUPETRO copia de toda —la
a

acuerdo a la cláusula décimo [primera, cuando PERUPETRO lo” requiera.

Dentre_ de los treinta (30) Días siguientes al término de cada mes
calendario, el Contratista deberá entregar a PERUPRTRO la relación de
los contratos suscritos con Bus. Subcontratistas en “dicho Mes y cuando

así lo solicite, entregarle copia de los contratos que PERUPETRO

requiera. =

PERUPETRO o el Contratista puede revelar la ¿información obtenida de

/ >
las Operaciones sin aprobación de la otra Parte, en los siguientes

casos =
a) A una Afiliada;

b) En relación con finartiaciones'u obtención de seguros, sustribigndo

un compromiso de confidencialidad; =

d

z
on ; 14 3
c) En tanto así se requiera por ley, reglamento o resolución de

autoridad competente, incluyendo sin limitación, los reglamentos o
CLAUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN

FP. 1

resoluciones de autoridades gubernamentales, organismos

aseguradores o bolsa de valores en la que los valores de dicha

de dicha Parte estén registrados; (y, =

X

4d) A consultores, contadores, auditores, financistas, profesionales,

Parte o de las Afiliadas

posibles adquirentes o cesionarios de las .Partes O de una
I

í participación en el Contrato, conforme sea necesario con relación a

"

las Operaciones obteniendo un compromiso de confidencialidad.
En los casos en que las Partes acuerden comunicar cierta información
qe carácter confidencial o reservada a terceros, deberán dejar expresa

constancia del caráóter de tal información, a fin de que ésta no sea

divulgada por dichos terceros. =

PERUPETRO tiene el derecho de Publicar o de cualquier otra forma dar a
conocen los datos e informes geológicos, científicos y técnicos
referidos a las áreas de las fue el Contratista hayd hecho suelta.

En el caso de las áreas én operación, el derecho a que se refiere el

párrafo anterior será ejercido al WEAS del segundo año de

recibida la información o antes si las Partes msí lo acuerdan. =

El Comité qe Supervisión estará integrado de una parte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres
(3) miembros de PERUPETRO o sus alternos. Un representante de
'ERUPETRO S.A. presidirá el Comité de Supervisión.

Dicho Comité de Supervisión se instalará y aprobará su correspondiente
reglamento de funcionamiento dentro de los sesenta (60) Días

siguientes a la Fecha de Suscripción.

El Comité de Supervisión tendrá las siguientes atribuciones:
a) El intercambio y discusión entre sus miembros de' toda la

información relativa a las Operaciones;

b) Evaluar la ejecución de los programas ara trabajo de

Exploración a que se refiere el acápite 4.6; =
c) Evaluar los planes y programas de trabajo a que se refieren los

acápites 4.8 y 5.3., así como la ejecución de los mismos; =

d) Verificar ha wejecución de las Operaciones, parg lo cual
-

representantes de las Partes acreditados ante el Comité

Sypervisión podrán contar con la asesoría necesaria; =

e) Verificar el cumplimiento de todas las obligaciones relativas a

las Operaciones que se establecen en el Contrato o que las Part

/
acuerden por cualquier otro documento; y, =

Y =
£) Las demás atribuciones que se establecen en el Contrato o que las
Za

Partes acuerden. =

SERIE BNO 1468665 / — 30115

El Comité de Supervisión se reunirá cada vez que lo solicite

cualesquiera de las Paítes y con la periodicidad que establezca su

reglamento. Se requerirá la asistencia de por la menos un miembro

“representante de cada” Parte” para que se considere constituido el

Comité de Supervisión. = =

/ Cada una de las Partes se hará cargo de los gastos que implique

mantener a sús respectivos miembros en el Comité de Supervisión. =

7.4 En la eventualidad de producirse y—mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas podrá

- solicitar las opiniones técnicas o legales que estime convenientes y
las-fometerá al Comité de Supervisión en ón extraordinaria. De no
llegarse a un acuerdo en la reunión extraordinaris, el asunto será
elevado a las gerencias generales de las Partes” para su solución. En
caso de subsistir la discrepancia, será de aplicación lo dispuesto en

el acápite 21.2.

CLAUSULA OCTAVA.- REGALIA Y VALORIZACION

8.1 El Contratista pagará la regalía en efectivo, sobre la base de los

Hidrocarburos Fiscalizados, Ovalerizados en uno o más Puntos de
Fiscalización de la Producción, de conformidad kon los acápites 8.3, >
= N

8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo

estipulado en el acápite 14.2. =

1
.2 Para los efectos de esta cláusula, los siguientes términos tendrán los

significados que se indican a continuación:

8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en
Dólares por Barril o Dólares por -MMBtu, “segúi- sea el caso, que

comprende :

Z a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
= Dólares por Barril o Dólares por millones de Btu, según_sea el
caso, por el Erausporte y almacenamiento necegario de los

1 Hidrocarburos Fiscalizados desde un Punto de Fiscalización de

( la Producción hasta un punto de venta O exportación,

incluyendo el almacenamiento en ese punto; y, =
Ñ b) Gastos de manipuleo y despacho, así como de embarque que

correspondan, de los Hidrocarburos Fiscalizados hasta la brida

fija de conexión al buque o hasta las instalaciones necesariás »s

Ss para llevar a cabo la venta.
E Ez:

7 8.2.2 Período de valorización: es cada quincena de un mes calendario,
= entendiéndose que la primera quincena es el período comprendido

Es7 desde, el primero hasta el decimoquinto Día de dicho mes
calendario, y la segunda quincena es el período que falta para

se
la finalización de dicho mes calendario. =

Por -acuerdo de las Partes, y én tanto las normas legales
correspondientes lo permitan, el Período de Valorización podrá

ser extendido o acortado. = =

Precio de Canasta: es el precio expresado en Dólares por Barril,
que representa el valor FOB puerto de exportación | peruano,
OS de conformidad con el subacápite 8.4.1 para el
Petrólto Plscalizado. con el  subacápite 8.4.2 al los
Condensados Fiscalizados y con el subacápite 8.4.3 para los

Líquidos del Gas Natural Fiscalizados.
Precio Realizadó: es el precio, expresado en Dólares por MMBtu, ,
efectivamente pagado o pagadero por un comprador ¡al Contratistal
por el Gas Natural Fiscalizado y que debe incluir cual quier Bro

concepto que se derive directamente Gl la venta de. Gas Natural

Fiscalizado y del volumen efectivamente entregado de Gas Natural
>

Fiscalizado. =

Z A A -
No se tomarán en consideración para el cálculo del Precio

1
Reald zado: =

“ a) Cualquier pago resultante de las conciliaciones de volúmenes

8.2.5_

8.2.6

8.2.7

de Gas Natural contenidos en lós respectivos contratos de

compraventa; y, =
b) El Impuesto General a las Ventas, el Impuesto Selectivo al

= 7
u Consumo, el Impuesto de Promoción Municipal y/o cualquier otro

impuesto al Consumo.
Haxrifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según sea el casd, correspondiente al
transporte desde un Punto úe Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de
PRE, SE costo deberá a en cuenta los conceptos,
metodología y procedimientos referidos en el “Reglamento de

e
Transporte de Hidrocarburos por Ductos”, sus modificaciones o el

quelo sustituya. =

=======2

Valor del Petróleo Fiscalizado: es el resultado de muitipiiear
el Petróleo Fiscalizado de ún Período de Valorización por el
Precio de Canasta del Petróleo Fiscalizado para dicho período,

precio al cual se le habrá restado el Costo de Transporte y
rr

Almacenamiento, de ser el caso.

Valor de los Condensados Fiscalizados: es el resultado de

multiplicar los GCondensados Fiscalizados de un Período de

7
E : /
SERIEBN" 1468666 y 30116

Valorización por el /Precio de Canasta de los Condensados
Fiscalizados para dicho período, precio al cual se le habrá

restado el Costo de Transporte y Almacenamiento, de serlel caso.

8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: es el
resultado de multiplicar los Líquidos del Gas Natural
Fiscalizados de un- Período de Valorización por el Precio de

> / Canasta de los Líquidos del Gas Natural Fiscalizados para dicho

E período, precio al cual se le habrá restado el Costo de

Transporte y Almacenamiento, de ser el caso.
Ñ 8.2.9 Valor del Gas Natural Fiscalizado: es el resultado de
multiplicar el Gas Natural Fiscalizado, en términos de su
— [ contenido calórico, en millones de Btu, de un Período de

y y
a Valorización por el Precio Realizado para dicho período, pretio

al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso. =

8.3 El Contratista al momento de efectuar la declaración de Descubrimiento
Comercial de Hidrocarburos pptará por la splicación de una de las dos
metodologías establecidas en ¿E subacápites 8. al 1 y 8.3.2, luego de

lo cual, no podrá efectuar cambio dé, metodología durante el resto de

la Vigencia del Contrato. =
ql Retodología por Escalas de Producción: Conforme a esta
metodología, se establecerá un porcentaj e de regalía: para los

Hidrocarburos Líquidos Miscalizados iy los Líquidos dél Gas

Natural Fiscalizadós, y otro porcentaje de regalía para el Gas

ES x

Natural Fiscalizado, por Cada Período “de Valorización, de
-

acuerdo a la siguiente table:

Producción Fiscalizada ll Regalía
— eS MBDC en porcentaje (%)
= : i Y
Ñ <5 [ 17.79
== 5100 | 17.79 32.79
= 100 32.79

MBDC: Miles de Barriles por día calendario.

Ys == Cuando el ¡prsuedio total de Hidrocarburos Líquidos Fiscalizados
EL los Líquidos Er Gas Natural Fiscalizados, sea menor o igual a

/ 5 MBDC se aplicará el porcentaje de regalía de 17.79%. Cuando

dicho promedio sea igual o mayof a 100 MBDC se aplicará el
porcentaje de regalía de 32.79%. Cuando dicho promedio “esté
ER 5 MBDC y "100 MBDC se aplicará el porcentaje de regalía

que resulte de aplicar el método de interpolación lineal. =
La regalía que.el Contratista deberá pagar por los Hidrocarburos
— K

-" Líquidos Fiscalizados y los Líquidos del Gas Natural
ES

Fiscalizados, será el resultado de aplicar el porcentaje de
regalía obtenido para dichos Hidrocarburos a Ya suma, del Valor
del Petróleo Fiscalizado, el “valor de los Líquidos del Gas
Natural A ppaliadon y el Valor de los Condensados Fiscalizados, |

en el Período de Valorización.

En el caso de Gws Natural Fiscalizado para deterfiinar su
; EPS = ed a
promedio en barriles pora día, se utilizará la siguiente

equivalencia: Barriles serán equivalentes al volumen de Gas

= Natural Fiscalizado expresado en pies cúbicos estándar divi

entre el factor cinco mil seiscientos veintiséis (5,626).

La regalía que el Contratista deberá pagar por el Gas Natural
Fiscalizado, será el resultado de aplicar el porcentaje de
regalía obtenido para dicho Hidrocarburo al Valor del Gas

Natural Fiscalizado, en el Período de Valorización.

pra Metodología _por. Resultado Económico (RRE): Conforme a esta
metodología, el porcentaje de regalía será el resultado de sumar
el porcentaje de la regalía fija de 17.79% más el porcentaje de

la regalía variable, de acuerdo a lo siguiente:

S

RRE — = 17.79% + _RY ,
rayo Lola |] L 2.100

x 11 +(ER,, -1.15))
l N

Donde: + ? NX

RV: Regalía Variable %: A ) eS

FR : Factor R 11

La Regalía Variable se aplica,cuando: FR +1 > 1.15, y en el rango de: N

= e
0% < Regalía Variable ES 20%. Ñ

z a )
Para resultados negativos de RV se considera 0%, para resultados de RV
mayores a 20%, se considera 20% [

-  Xuta: Ingresos correspondientes al período anual anterior al momento en el
cual se hace el cálculo de la Regalía Variable. Comprenden los
conceptos aplicables al FadtorR +:

x
Y ¿+ Egresos correspondientes al período anual anterior al momento en el
A cual se hace el cálculo de la Regalía Variable. Comprenden los
[ conceptos aplicables al Factor R +:

Factor R 1: Es el cociente entre los ingresos y egresos acumulados desde

la Fecha de Suscripción hasta el período t-1, inclusive,
e ¿

y
/

A a 30117

| YA
— Nx
= Período. Período anual antérior al momento en el cual se hace el
cálculo de la Regalía Variable. e N

Donde:

=> _ Ingresos acumulados:

s ” Acum[PFP*(PCP-CTAP)] + Acum|PFC*(PCC-CTAC)] +
x Acum[PFG*(PRG-ETAG)] + Acum[PFL*(PCL-CTAL)] + Acum[O!l]
— e PFP = Producción Fiscalizada de Petróleo. =>

PCP = Precio de Canasta para Petróleo.

' CTAP = Costos de Transporte y Almacenamiento para Petróleo.

= PFC = Prcdón Fiscalizada de Condensados.
PCcc = Precio de Canasta para Condensados.

= ox CTAC = Costo de Transporte y Almacenamiento para Condensados.
) PFG = Producción Fiscalizada de Gas Natural. >
PRG = Precio Realizado de Gas Natural.
CTAG = Costo de Transporte y Almacenamiento para Gas Natural.
Sl u PFL  = Producción Fiscalizada de Líquidos del Gas Natural.
PCL = Precio de Canasta para Líquidos del Gas Natural.
CTAL = Costos de Transporte y Almacenamiento para Líquidos del
— 7 Gas Natural.

Ol = Otros ingresos. is E á
Egresos acumulados: AS

Acum) (Inversión + Gastos + Regalía + Otros Egresos)
El detalle de los ingresos y egresos así como la oportunidaé del

registro de los componentes/ del Factor R.,, se especifican en

el anexo "E" - Procedimiento Contable. =—
y

El cálculo del porcentaje de la Regalía Variable se efectúa dos

/ veces al año: una en el mes de enero, con información de los

Ingresos y, Egresos de enero a diciembre del año calendario

anterior; y otra en el mes de julio, con información de júlio
A

del año EA anterior a jumio del año calendario

corriente. '= >

8.4 Para los efectos del Contrato, el precio de cada una de las clases de

Hidrocarburos Fiséalizados será expresado en Dólares por Barril o en

r En Dólares por millón de Btu, según sea el caso y será determinado

r
ES conforme se indica a continuación:
8.4.1 Para la determinación del Precio de Canasta del Petróleo

Fiscalizado, se procederá de lá siguiente manera:

S a) Con una anticipación no menor de noventa (90) Días a la Fecha
27

de Inicio de la Extracción comercial de Petróleo las Partes

determinarán la calidad de Petróleo que se va a producir en el

Área de Contrato,

N

2 b) Dentro de los treinta (30) Días “siguientes a la determinación
a que se refiere el literal anterior, las Partes seleccionarán

una canasta de Petróleo de hasta un _máximo de cuatro (4)

a da AA
componentes los que deberán cumplir lo siguiente: =
1. Que sean de calidad similar al Petróleo que se vaya a
medir en un Punto de Fiscalización de la Producción;
2. Que sus cotizaciones aparezcan regularmente en la
= publicación "Platt's Oilgram Price Report" u otra fuente
“reconocida Por la industria petrolera y acordada por las
Partes; y, -
3. Que sean competitivos en el mercado o mercados a los
cuales podría venderse el Petróleo que se vaya a medir en
un Punto de Fiscalización de la Producción. A =
c) Una vez determinado Le establecido en los literales
precedentes, las | Partes suscribirán- un "Acuerdo de
Valorización" en el que establecerán los términos y

5)

condiciones adicionales a los que se detallan en 'este

subacápite y que se requieran para su correcta aplicación.

En

el "Acuerdo. de Valorización" se definirán los

protedimientos de ajuste que sea necesario esfablecer por

razón de calidad. Los ajustes por calidad considerarán premios

y/o
del

castigos por mejoramiento y/o degradación de la calidad

Petróleo Fiscalizado con relación a la calidad de los

tipos de Petróleo que integran la canasta. Asimismo, en el

"Acuerdo de "Valorización" se establecerá su vigencia y la.

periodicidad 1 con que deberá revisarse los métodos y

procedimientos que se acuerden, de manera que en todo momento

se

garantice una determinación realista de los precios del

Petróleo Fiscalizado,-Si alguna de las Partes en cualquier

momento considera que la aplicación de los métodos y

procedimientos establecidos en el "Acuerdo de Valorización" no

da

Z ¡e
como resultado una determinación realista del valor FOB

puerto de exportación peruano del Petróleo Fiscalizado, las

Partes podrán acordar la aplicación de otros métodos y

ES .
procedimientos que efectivamente produzcan dicho resultado. ==

Cada seis (6) Meses o Aaa si alguna de las Partes lo

solicita, las Partes podrán xevisar la canasta establecida

para la valorización del Petróleó Fiscalizado, a fin de

verificar que sigue cumpliendo con las condiciones antes

enumeradas. Si se verifica que alguna de dichas condiciones ya

no
de,

se cumple, las Partes deberán modificar la canasta dentro

los treinta (30) Días siguientes a ¡la fecha en que se

inició la revisión de la canasta. Si véncido este plazo lds

Y

/ S
Se ==

SERIEBN" 1468668 l 30118

$
Partes no hubieran acordad9 una nueva canasta, se procederá de

conformidad con lo estipulado en el subacápite 8.4.5. = s

Si se verifica que la gravedad API (promedio ponderado),

contenido de azufre, u otro elemento que mida la calidad del
Petróleo Fiscalízado hubiera variado significativamente con
relación a la calidad de los componentes que integran la_
e canasta (pyomedio aritmético simple), las Partes deberán
modificar la composición de 1% canasta con el objeto de que la

= / misma refleje la calidad del PetYóleo Fiscalizado.

e) En la eventualidad que en el futuro el precio de ce o más de

los tipos de Petróleo que integran la canasta fuera cotizado

ZA en moneda distifita a Dólares, dichos precios serán convertidos
a Dólares alas tasas de cambio vigentes en las fechas de cada
una de las referidas cotizaciones. Los tipos de cambio a
o utilizarse serán el promedio de las tasas de cámbio cotizadas

ES 3 : por_el Citibank N.A. de Nueva York, Mueva York. A falte de

esta institución, las Partes acordarán otra que la sustituya

adecuadamente .

a

£) El Precio de Canasta que Se utilizará para calcular la

SS
— valorización del Petróleo Fiscalizado en un Período de

Valorización será determinado de la siguiente manera: =
1. Se determina el precio promedio de cada uno de -Tos tipos
de Petróleo que integran la canasta, calculando la media

aritmética de sus Cotizaciones publicadas en el Peníodo

de Valorización. Sólo se considerarán los Días en los dee
.tedos los a que integran la canasta, hayan sido
cotizados. Queda entendido que si en uma Edición regular
del "Platt's Oilgram Price Report" aparecieran dos o más
cotizaciones para el mismo componente de 12 Gánauta, se

utilizará la cotización de fecha más cercana a la fecha

0) ÉS de la publicación ("Prompt Market"); y,
> 2. Los precios promedio resultantes de acuerdo a lo antes
S indicado, para cada uno de los componentes de la canasta,
=> y seráf a su vez promediados, para así obtener el Precio de
— Canasta correspondiente al wvator del Petróleo

SS / Fiscalizado. =
a 8.4.2 Para la determinación del Precio de Canasta de los Condensadon
FiscaliZzados se procederá de acuerdo a lo establecido en el
SS Csubacápite 8.4.1, én lo que resulte aplicable. Las Partes podrán
> acordar los ajustes necesarios para que el Precio de Canasta
=
1 -
y -
8.5

=

= refleje en la mejor forma el valor de los Condensados

Fiscalizados. '=

8.4.3 Para DA determinación del Precio de Canasta de los Líquidos del
Gas/ Natural Fiscalizados “se procederá de acuerdo-a lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable.
Las Partes podrán acordar los ajustes —ecesarios para que el
Precio de Canasta refleje en la mejor forma el valor de los

Líquidos del Gas Natural Fiscalizados. =

8.4.4 El precio del Gas Natural Fiscalizado estará representado por el

Precio Realizado, el mismo que deberá reflejar el precio de

venta en el mercado nacional o en un Punto de exportación dentro

del territorio nacional, según fuera el caso. El valor mínimo a

Í
aplicar como Precio Realizado, será de 0.60 US$ / MMBtu.

Y
8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los
ES

acuerdos Contemplados en este acápite, será de aplicación lo

/ dispuesto en el acápite 21.2. =
Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del
Esa "E", Procedimiento Contable; si en cualquier momento las Partes
establecieran que ha habido un error en el cálculo del, factor Ri Y

que de dicho exrof resultara que debe aplicarse un factor Re... distinto

al aplicado oque debió/aplicarse en_un momento distinto a aquel ex
SS

que se aplicó, se procederá a realizar la correspondiente corrección
con efecto al período en que se AOBnaE ia? en el error, reajustándose a
partir de.ese período el porcentaje de regalía. Todo ajuste producto
de un menor pago de la regalía, devengará intereses a favor de la
Parte afectada desde el momento en que se cometió el error. Las
devoluciones que se haga al Contratista por un mayor pago de la

regalía serán realizadas con cargo a los saldos que PERUPETRO tenga

que transferir al Tesoro. =

EM 5 =El- monto de la regalía se calculará para cada Período de Valorización.

“1 Dago respectivo se hará en Dólares a más tardar el segundo Día Útil
después de finalizada la quincena correspondiente, debiendo PERUPETRO
extender el certificado respectivo a nombre del Contratista conforme a
ley. El volumen de los Hidrocarburos Fiscalizados de cada quincena
estará yaustentado por las boletas de— fiscalización que PERUPETRO
cumplirá con entregar al Contratista debidamente firmadas en señal de

conformidad.
Por el Contrato, en el caso que el Contratista no cumpla ton pagar a
PERUBETRO, en todo o parte el montg de la regalía dentro del plazo

estipulado en el acápite 8.6, el Contratista pondrá a disposición de
Ss No

eS
-

SERIE B N2 1468669 391139

Ñ
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de
SS

Contrato, en la cantidad necesaria que cubra el monto adeudado, los

gastos incurridos y los intereses correspondientes según el acápite *
106. =
CLAUSULA NOVENA - TRIBUTOS

9.1 El Contratista está sujeto al régimen tributario común de la República
/ ES del Perú, que incluye al régimen tributario común del Impuesto a la
/ Renta, así como a lasi normas específicas que al respecto se establece

en la Ley N* 26221, vigéntes en la Fecha de Suscripción. = =

El Estado, a través del Ministerio! de Economía y Finanzas, garantiza
al Contratista, el beneficio de estabilidad tributarid durante la
Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo
establecido, en el "Reglamento de la Garantía de la Estabilidad
mibutecia oy de las Normas Tributarias de la Ley N% 26221, Ley
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-EF,
en la "Ley que regula los Contratos de REbtabilidad-con el Estado al

amparo de las Leyes Sectoriales - Ley N* 27343" en lo que corresponda

ES
y en la "Ley de Actualización en Hidrocarburos - Ley N* 27377". =
La exportación de Hidrocarburos provenientes del Área de Contrato que

- S
realice y el— Contratista está exenta de todo Tributo, incluyendo”

aquellos que requieren mención expresa.

El pago/por concepto de canon, sobrecanon y participación en Ja renta
L

será de cargo de PERUPETRO. . =

' 1 =
El Contratista de conformidad con log dispositivos legales vigentes,
pagará los Tributos aplicables a las importaciones de bisdes e insumos

= requeridos por el” Contratista para llevar a cabo las Operaciones, de

acuerdo a ley. =
9.5 De conformidad con lo dispuesto porel artículo 87% del Código
Tributario, el Contratista podrá llevar su «contabilidad en Dólares y
por lo tanto la determinación de la base imponible de los Tributos

que sean de cargo suyo, así como el monto de dichos Tributos y el pago

v)

s de los mismos, ge efectuará de acuerdo a ley. =:
E
9.6 Se precisa que ell Contratista utilizará el método de amortización
linéal en un período de cinco (5) ejercicios anuales, contados a
<=

partir del: ejercigio al que corresponda la Fecha, de Inicio de la

Extracción Comercial. =
La referida amortización lineal se aplicará a todos los gastos de

Exploración y Desarrollo y a todas las inversiones que realice el

=> : /

= . o IES
CLAUSULA DECIMA - DERECHOS ADUANEROS =

10.1

10.2

10.3

10.4

Contratista desde, la Fecha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial.

Queda estipulado que el plazo de amortización antes referido será
extendido, sin exceder-en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro- factor acordado por las Partes
Y “Luego de aplicar la amortización lineal a que se AS el párzato
anterior, los estados financieros del Contratista arrojase un
resultado negativo o una pérdida fiscal, que la criterio“ del
Contratista se proyecte que no va a poder ser compensada para efectos
fiscales de acuerdo a las normas tributarias vigentes. La extensión

del plazo de amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria.

El Contratista está autorizado a importar en forma definitiva o
temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para la económica y eficiente ejecución de

las Operaciones. =

El Contratista podrá importar temporalmente, pokx el período de dos (2)
Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellós que requierén mención
expresa; y, en caso de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) ) año hasta por dos (2) veces; quien gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con YJa-—documentación señalada, la Superintendencia

Nacional de Administración Tributaria autorizará la prórroga «del

régimen de importación temporal . = . =
El procedimiento, los requisitos y garaítías necesarias para la
aplicación cl rra de importación temporal, se sujetarán a las
normas contenidas en la L€y General de Aduanas y sus normas
modificatorias reglamentarias. =

La importación de bienes e insumos requeridos por el Contratista en la

fase de exploración, para las actividades de Exploración, se encuentra

exonerada de todo Tributo, incluyendo aquellos que requieren mención

expresa, siempre y cuando se encuentren contenidos en la lista de
1

bienes sujetos tal beneficio, de acuerdo /a lo establecido en lel

artículo 55” de la Ley N* 26221. El beneficio se aplicará por el

plazo que dure dicha fase.
Los Tributos que gravan la importación de bienes e insumos requeridos

por el Contratista para las actividades de Explotación y para las
SERIEBN" 1468670 30120

AN

5
actividades de Exploración en la fase de.explotación, serán de cargo y

costo del importador.

PERUPETRO podrá inspeccionar los bienes importados en forma definitiva
o temporal bajo esta cláusula, para las actividades de Exploración de

la fase de exploración, para verificar si dichos bienes han sido

importados exclusivamente para las, Operaciones.
10.6 El Contratista deberá informar periódicamente a PERUPETRO sobre los

bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a

lo dispuesto en el artículo 56” de la Ley N* 26221.
— )

El Contratista no podrá reexportar ni disponer para otros fines los
bienes e imbumos señalados en el párrafo anterior, sin autorización de
Ss
5 PERRCEREAL Obtenida la autorización, -el Contratista deberá aplicar los

Tributos que correspondan, conforme a lo dispuesto en el artículo 57*

de la Ley N* 26221.
CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS =

====k=

11.1 Garantía del Estado
Interviene en el Contrato el Banco Central de Reserva del Perí, de
conformidad con lo dispuesto en la Ley N* 26221 y por el Decreto
Legislativo N* 668, para otorgar por el Estado al Contratista las

garantías que se indica enVla presente cláusula, de acuerdo al régimen

legal vigente en la Fecha de Suscripción. == y =

Las garantías que se otorga en la presente cláusula son de alcance

también para el caso de una e yentnaT cesión, con sujeción a la Ley de

Hidrocarburos y al presente Contrato. =

11.2 Régimen Cambiario =

El Banco Central > Reserva del Perú; en representación del Estado y
en cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, Guaca que eb Contratista gozará del régimen cambiario
en vigor en la Fecha de Suscripción Y, en consecuencia, que el
Contratista tendrá el derecho a la disponibilidad, libre tenencia,
uso y disposición interna y externa de moneda extranjera, así como la
libre convertibilidad de moneda nacional a moneda extranjera en el
¡Mercado cambiario de oferta y demanda, en 108 términos y condiciones

que se indica en la presente cláusula.

En ese- sentido, Cel Banco Central de Reserva del Perú, en
z L i r
representación del Estado, -Sarantiza al Contratista de acuerdo al

régimen legal vigente en la Fetha de Suscripción:

a) Libre disposición por el Contratista de hasta el ciento por ciento

(100%) de las divigas generadas por sus exportaciones de los

NX US
¡Disponibilidad y Conversión a Divisas =

Hidrocarburos Fiscalizados, las que podrá disponer directamente en

sus cuentas bancarias, en el país o en el exterior. =

b) Lóbre disposición y Gerecho a convertir libremente a divisas hasta
Bel ciento por ciento (100%) de la moneda nacional resultante de sks
ESTOS de Hidrocarburos Fiscalizados “al mercado nacional y derecho

a depositar directamente en sus cuentas bancarias, en el país o en

el exterior, tanto las divisas como la moneda nacional. =

a) Derecho a mantener, controlar y operar cuentas bancarias en
SS

cualquier moneda, tanto en el país como en el exteLlor, tener el

"control y libre 50 de tales, cuentas y a mantener y yates

libremente en el exterior de tales fondos de dichas cuentas sid

restricción alguna. Ll
a cas a
4d) Sin perjuicio de todo lo anterior, el derecho del Contratista a

disponer libremente, distribuir, remesar o/retener en el exterior,

sin restricción alguna,--sus utilidades netas anuales, MARE
Sy

con arreglo a ley. =:

Queda convenido que el Contratista acudirá a las entidades del sistema

financiero establecidas en el país para acceder a la conversión a

divisas, a que se réfiere el literal b) del acápite 11.2. = =
En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total o parcialmente por las
entidades antes mencionadas, el Banco Central Gé Reserva del Perú

garantiza que proporcionará las divisas necesarias. = =

Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de comunicaciones recibidas de
no menos de tres (3) entidades del sistema financiero, en las que se
le informe la imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas. =

Las comunicaciones de las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriores a la fecha de su emisión.

Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que A eiGara para la conversión
demandada, el que regirá siempre que el Contratista haga entrega el

-
mismo día del contravalor en moneda nacional. = =

Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por el Contratista en la oportunidad indicada, el Banco Central

de Reserva del Perú, le comunicará al Día Útil siguiente, con la misma
SERIEBN> 1468671 30121

-

eS
AS

/limitación horaria, el ESE de cambio que regirá para la conversión,

de efectuársela ese-mismo día. =

Sin perjuicio de lo anterior, en caso de que el Banco Central de
Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
no puede sex atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al ¡Banco Central

de Reserva del Perú con la moneda nacional correspondiente para dar

cumplimiento a la conWersión a divisas. =

11.4 Modificaciones al Régimen Cambiario =

»e=
¡UN

El Banco Central de Reserva del Perú, en representación del Estado,

garantiza que el régimen contenido en esta cláusula continuará siendo

de aplicaciófñ para el Contratista, durante la Vigencia del Contrato.

En caso de que por cualquier circunstancia el tipo de: cambio no fuera

=
determinado por la oferta y ASI acay el tipo de cambio aplicable al
L

£.
(6) Contratista será:

xa) Si se estableciera un tipo de cambio oficial único, de igual valor

ma

para todes las operaciones en moneda extranjera o. vinculadas a
ésta, la partir de su fecha de vigencia éste pS el utilizado bajo

el Contrato.

b) De establecerse un régimen de tipos de cambio diferenciados,
múltiples o si se diera diferentes valores a có tipo de cambio
único, el tipo.de cambio a ser utilizado para todás las operaciones
del Contratista será el más alto respecto de la moneda extranjera. E

Aplicación de Otras Normas Legales

Las garantías queDotorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato. ====
El Contratista tendrá derecho a acogerse total o parcialmente, cuando
dl N — resulte pertinente, a nuevos dispositivos legales de cambio'o normas
cambiarias que se emitan durante la Vigencia del Contrato, incluyendo

aquéllos” que traten aspectos cambiarios o contemplados en la presente

=> a cláusula, siempre que tengan un carácter general o sean de aplicación

a la actividad de Hidrocarburos. El acogimiento._a los nuevos
dispositivos o-normas antes indicados no afectará la vigencia de las
garantías a que se refiere la presente cláusula, ni el ejercicio de
aquellas garantías que se refieran a AEPECtOS distintos a los
contemplados en los nuevos dispositivos o normas a los que se hubiere

acogido el Contratista.

Queda expresamente convenido que el Contratista podrá, en lualquier
momento, retomar las garantías que escogió no utilizar
<

PR á A o
y táansitoriamente y que retomar tales garantías no crea derechos ni
x

(

obligaciones para el Contratiéta respecto del período en que se acogió

a los nuevos dispositivos o normas antes señalados.
Asimismo, se precisa que retomar tales garantías, en nada afecta a
éstas o a las demás garantías, ni crea derechos u obligaciones

adicionales para el Contratista.

El acogimiento por el Contratista a os nuevos dispositivos legales de
cambio o normas cambiarias, así como sudecisión de retomar las
garantías que escogió no utilizar transitoriamente, deberán ser
comunicadas por escrito al Banco Central de Reserva del Perú y_a
PERUPETRO. E

Lo establecido en este acápite es sin perjuicio de lo dispuesto en el
primer párrafo del acápite 11.4.

11.6 Información Económica »

El Contratista remitirá, información mensual al Banco Central de
Reserva del Perú zelativa, a su actividad económica, de conformidad con
el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto Ley
N9 26123.

CLAUSULA DECIMA SEGUNDA.- TRABAJADORES =

12.1 Las Partes convienen que al término del quinto AñO “contado a partir de
la Fecha de Inicio'de la Extracción Comercial, el Contratista habrá
sustituido a todo su personal extranjero por personal peruano de
equivalentes calificaciones profesionales. Se exceptúa de lo anterior
a personal extranjero Jpara cargos gerenciales y al que sea necesario
para la realización de trabajos técnicamente especializados, en
relación con las Operaciones. El Contratista conviene en capacitar y
re al personal peruano en la realización de trabajos
técnicamente especializados a fin que personal peruano pueda sustituir
progresivamente al personal extranjero en la realización de dichos
trabájos. =

12.2 Al inicio de las Operaciones y al vencimiento de cada año calendario,

25 =

el Contratista entregará a PERUPETRO uny/cuadro estadístico del

personal a su servicio para las Operaciones, de acuerdo al formato que

PERUPETRO entregue al Contratista. =

CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS ==
13.1 El Contratista se obliga-a cumplir las disposiciones del "Reglamento
para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley
No 28611, Ley General del Ambientey modificatorias, así,como las

demás disposiciones ambientales vigentes eá lo que sea aplicable. =

]

SERIEBN" 1468672 - 30122

Le

2 El Contratista conducirá-las Operaciones ceñido a los lineamientos del

desarrollo sostenible, de la conservación y protección del ambiente de

acuerdo a Ías leyes y reglamentos de protección ambiental, sobre
dd comunidades nativas y cúoiaaa, y a los convenios internacionales
> ratificados por el Estado Peruano. Asimismo, deberá respetar la
cultura, usos, costumbres, principios y valores de las comunidades,

MS una adecuada armoníd con el Estado Peruano y la sociedad

civil.
E 13.3 El Contratista utilizará las mejores técnicas disponibles en las,
Z / y prácticas de la industria internacional, con observancia de las Leyes
NY A y regulaciones ambientales, sobre la prevención y control de laT
contaminación ambiental aplicables a las Operaciones; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes sobre
%) preservación de la diversidad¡biológica, de los recursos naturales y

SS
la preservación de la seguridad y salud de la población Y de su

personal. =
_ CLAUSULA DECIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION

CONTRA PERDIDAS = md E

14.1 El “Contratista debe adoptar toda medida razonable para prevenir la
pérdida o desperdicio de los Hidrocarburos en lla superficie o en el

subsuelo de cualquier forma, durante las actividades de Exploración y

Explotación E

5 1
En caso de derrames de Hidzgocarburos en la superficie, en el Área de

Contrato o fueba de ella, que deban ser informados de acuerdo a las
hormas legales vigentes, el Contratista deberá comunicar
— inmediatamente este hecho a PERUPETRO, indicándole el volumen estimado

A del derrame y las acciones tomadas para subsanar las causas del mismo.

““PERUPETRO tiene el derecho de verificar el volumen del derrame y

> 5

2 analizar sus causas. =
En caso de pérdidas en la superficie, en el Área de Contrato o fuera

> de ella, antes del Punte- de Fiscalización de la Producción, debido a
negligencia grave o conducta dolosa del Contratista, el volumen

a - perdido será valorizado de acuerdo con la cláusula octava e incluido

en el cálculo de la regalía, sin perjuicio de lo estipulado en el

acápite 13.1.
En caso de pérdidas antes del Punto de Fiscalización de la Producción
en situaciones distintas a las descritas én el párrafo anterior y que
den origen a una cofipensación al Contratista por parte de terceros, “el
monto de la compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto de la

dl . - DS
e
/
Ñ

regalía pagada por los Hidrocarburos Fiscalizados en el Punto de —
Fiscalización de la Producción al que correspondan los Hidrocarburos
perdidos en la “Quincena” en que ocurrió la pérdida, entre el valor de
tales Hidrocarburos Fiscalizados, determinado de acuerdo al acápite
8.2 en la misma quincena, será el monto que el Contratista deberá
pagar por concepto de regalía por los Hidrocarburos perdidos, a más
tardar al segundo Día útil “de recibida dicha compensación, sin

( == /
perjuicio de lo estipulado en el acápite 13.1. S

CLAUSULA DECIMA QUINTA.- CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA = =
15.1 En cumplimiento de lo establecido por el artículo 29” de la Ley N>
26221, el Contratista se obliga a poner a disposición de PERUPETRO, en

cada año calendario durante la Vigencia del Contrato, a siguientes

suma:
S -
Literal Aporte Anual
(en US$)
o a) Hasta el año calendario en que tengaJugar la Fecha de Inicio de, 50,000.0
s la. Extracción Comercial. |
b) [A partir del año calendario siguiente al de la Fecha de Inicio de |-
la Extracción Comercial.
| Barriles por Día —
h De le] a 30,000 80,000.0 | á
— De 30,001 a 50,000 120,000.0
De 50,001 a más E 180,000.0

El primer pago se efectuará en la Fecha de Suscripción En un monto que
se determinará multiplicando el aporte anual correspondiente /al
literal a), por la (tracción que resulte de dividir el número de Días
que falten para completar el año calendario en curso entre trescientos

sesenta y cinco (365).

El aporte anual de capacidación en caso. del literal b), será el que
S corresponda al tramo en que se encuentre la producción diaria promedio
de los Hidrocarburos Fiscalizados en el año calendario anterior, la

cual se obtendrá dividiendo el volumen total de.los Hidrocarburos

Fiscalizados en dicho Año entre el correspondiente número de Días.
Para determinar los Barriles / Día en caso de producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles
serán equivalentes al volumen de Gas Natural expresado en pies cúbicos
estándar divididos entre el factor cinco mil seiscientos veintiséis
(5,626) .

Los pagos a que se refiere el presente acápite, excepto el primer

pago, serán efectuados durante el Mes de enero de cada año calendario.

Los pagos podrán hacerse mediante transferencia bancaria siguiendo las
-

instrucciones que PERUPETRO proporcionará para estos efectos. =
AtarioWe Lima

SERIEBN" 1468673 / N

Ss

= — Ss 7 .
El Contratista cumplirá con las obligaciones establecidas en el
acápite 15.1 depositando el aporte en la cuenta dúe PERUPETRO le

señale.

PERUPETRO entregará al Contratista una comunicación manifestando la

conformidad del pago, dentro de los cinco (5) Días Útiles de haber

recibido el aporte.

15.3 Los programas de capacitación que el Contratista. establezca para su

- Neri .,
personal, tanto en el país como en el extranjero, serán puestos en
IT
ce

conocimieíto de PERUPETRO. =

ES JS
15.4 El Contratista se compromete, durante la fase de explotación y de ser

-
posible, durante ha fase de exploración, a tener un programa para”
sstudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad

de donde provengan, complementar su formación académica, todo so de

> acuerdo a la legislación vigente en la República del Perú, sin que

esto genere dependencia laboral alguna. Asimismo, el- Contratista

pondrá dicho programa en conocimiento de PERUPETRO.

CLAUSULA DECIMA SEXTA - CESION Y ASOCIACION =:

16.1En caso que el Contratista llegue a un acuerdo para-teder su posición
contractualio asociarse con un tercero en el Contrato, procederá a
notificar a PERUPETRO respecto de dicho acuerdo. A la notificación
deberá acompañarse la solicitud de calificación del wesionario o del
tercero, correspondiéndole a estos últimos cumplir con adjuntar la
infdrmación complementaria que resulte necesaria para su calificación
| somo empresa petrolera, conforme a ley-—

Si PERUPETRO otorga la calificación solicitada, la cesión o asociación

se llevará a cabo mediante la modificación del Contrato, conforme a

ley.

==
16.2 El Contratista, previa notificación a PERUPETRO, podrá ceder su

posición contractual O asociarse a una Afiliada, conforme a ley. =

Er
16.3 El cesionario_o el tercero otorgará todas, las garantías y asumirá
kodos los derechos, np cación y obligaciones derivadas del

Contrato. =
=

CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR
17.1 Ninguna de las. Partes es imputable por la inejecución de una
obligación o su cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parte obligada se vea afectada por causa de Caso
Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide su

debido cumplimiento. =

17,2

17.3

La Parte afectada por el Caso' Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días siguientes de producida la causal
a la ótra Parte respecto de tal evento y acreditará la forma en que
afecta la ejecución de la correspondiente obligación. La-otra Parte
responderá por escrito aceptando o no la causal dentro de los quince
(15) Días siguientes de recibida la notificación antes mengionada. Lal
no respuesta de la Parte notificada en el plazo señalado se entenderá

como aceptación de la causal invocada. =

En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla con apo
la común ibtención de las Partes expresada en el Contrato, debiendo
las Partes continuar con la ejecución de las obligaciones

contractuales no afectadas.en cualquier forma por dicha causa. = =

La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el cumplimiento de las obligaciones y condiciones
contractuales dentro de un perícúo de tiempo razonable, luego que
dicha causa o causas hubieran desaparecido, para lo cual deberá dar
aviso a la etra Parte dentro de los ginco (5) Días siguientes de

desaparecida la causa. La Parte no afectada ectaboraraá con la Parte

“afectada en este esfuerzo. =

En los casos de huelga, paro u otros similares, una de las Partes no

podrá imponer a la otra una AO TAE contraria a su voluntad. ==
El lapso durante el cual los efectos de la causa de Caso Fortuito o,
Fuerza Mayor afecte” el cumplimiento de las obligaciones
contractuales, ES agregado al plazo previsto paía el cumplimiento de
dichas obligaciones, y si fuera el caso, al de la fase correspondiente

del Contrato Y al plazo de Vigencia del Contrato. = =

Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
alguno de los. programas mínimos de trabajo a que se AS el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin
ser ejecutada durante el lapso en que tal-causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se: pronuncie sobre la
causal invocada por el Contratista y, si se hubiera producido a
discrepancia respecto a, la existencia de tal causal, mientras no se

resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar

¿ : ¿ ¿ £.
o sustituir dicha fianza, según sea necesario. =

¡
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista o mientras no se resuelva la discrepancia que

Ñ => : z 2 2
udiere haberse producido sobre su existencia, quedará en suspenso el

Ss

£
EZ

SERIEBN" 1468674 > 30124

= SS
cómputo del plazo para la ejecución del programa mínimo de trabajo

respectivo..En caso que PERUPETRO acepte la existencia de la causal de

2
Caso Fortuito O Fuerza Mayor invocada pox el Cofitratista, Éste

reanudará la ejecución del programa mínimo de trabajo tan pronto cesen-
E

s los efectos de Ja indicada causal. =

17.4 PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y
cooperación de a os correspondientes del Gobierno a fin qué
=-— se “tomen las medidas necesarias para asegurar una implementación y

" operación continuada y segura de las actividades previstas bajo el

Contrato. =:
Se conviene que cuando cualquiera de las. Partes, a su solo
criterio, considere as su personal o el de sus AE no
- puedan actuar Gentro del Área de Contrato Son 12 seguridad necesaria
en cuanto a su integridad física, caia de esta situación Pa
causa de Caso Fortuito o Euerza Mayor no será discutida por la otra

Parte.

17.5 En caso que el Contratista se vea afectado por causa de Caso Fortuito

o Fuerza Mayor que le impida completar la ejecución del PET:

/,

mínimo de WMrabajo del “período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del iS en que aquella
se produjo, el Contratista podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una anticipación no menor

>
de treinta (30) Días a la fecha en la cual hará Suelta del Área de

obligaciones de pago de sumas de dinero.

CLAUSULA DECIMA-OCTAVA - CONTABILIDAD =

18.1 El Contratista deberá llevar su contabilidad, de acuerdo con los-
X principios y-las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los sl registros
detallados y documentación que sean necesarios para cóntabilizar Y

controlar las actividades que realiza en el país y en el extranjero

> con relación al, objeto del Contrato, así como para la adecuada
> sustentación de sus ingresos,--inversiones, costos, gastos y Tributos
: a incurridos en cada ejercicio. Por otro” lado, dentro de los ciento
veinte (120) Días contados a partir de la Fecha de Suscripción, el
Contratista proporcionará a PERUPETRO una copia en Ltd castellano
del "Manual de Procedimientos Contables” que haya decidido proponer
/ > para registrar sus operaciones. =
7 y X
S = e SS ES
Ma Ji >
l

El "Manual de Procedimientós Contables" deberá contener entre otros,

lo siguiente:

a) Idioma y moneda en que se llevarán los registros contables;
Ñ

b) Principios y prácticas contables aplicables;

c) Estructura y Plan de Cuentas, de conformidad con los requerimientos
de la Comisión Nacional Supervisora de Empresas y Valores

(CONASEV) ;

/ ad) Mecanismos de identificación de las cuentas correspondientes al
Contrato y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades;

e) Mecanismos de imputación de los ingresos, inversiones, costos Y

gastos comunes, al Contrato, a otros contratos por Hidrocarburos, a

las actividades relacionadas y a las otras actividades; y, 3e=

£) Determinación de las cuentas de ingresos y egresos y de los
e Zi )

= registros detallados para efectos del cálculo del factor Rí.,, así

como el detalle de los procedimientos descritos en el anexo "E" del

Contrato, de ser el caso. =

ES
18.2 De haberse incluido en el y "Manual de Procedimientos Contables” lo

descrito en el literal f) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R;., a que se
contrae dicho literal o, en su defecto, las sugerencias qué considere
para Mea y/o os dicho procedimiento. De no haber un
pronunciamiento por parte de PERUPETRO dentro del plazo mencionado, el

procedimiento a que se refiere el literal £) del acápite 18.1 será

considerado como aprobado para todos sus efectos. =
Dentrp del mismo téxmido de treinta (30) Días de ias el "Manual
de Procedimientos Contables", PERUPETRO podrá formular sugereícias y/u
observaciones para mejorar, ampliar o eliminar alguno o algunos de los

otros procedimientos contables propuestos en dicho manual. = =

Todo cambio en lo que respecta al procedimiento contable del factor
Re-1 _ Aprobado, será previamente propuesto a  PERUPETRO para su

aprobación, siguiéndose para tal fin el procedimiento contenido en el

primer párrafo del presente acápite. : E
18.3 Los libros de contabilidad del Contratista, los estados financieros y
la documentación de sustento 5 los mismos, serán puestos a
disposición de los representantes autorizados de PERUPETRO para su

verificación, en las oficinas del domicilio fiscal del Contratista,

previa notificación.
—SERIEBN" 1468675 / 30125

o -
AS 4 El Contratista mantenárá qe registros de las propiedades muebles e
inmuebles, utilizadas en las Operaciones del Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y de acuerdo a las

Ze
E) = prácticas contables generalmente aceptadas en la industria -petrolera
/

internacional. =
- PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada vez que lo considere pertinente.. Asimismo, PERUPETRO
podrá solicitar al Contratista su cronograma de inventarios físicos de
los bienes inherentes a las Operaciones,]clasificándolos según sean de
propiedad del Contratista o de terceros, y participar en éstos si lo

7 considera conveniente.

18.5 El Contratista deberá remitir, dentro de los treinta (30) Días de
haber gido emitidos, copia del informe de sus aliditores externos sobre
sus estados financieros correspondientes al ejercicio económico

V anterior. En el <xXso que el Contratista A tuviese suscrito con
Xx PERUPETRO más—-de un contrato, o realizara actividades distintas a las

=>
del Contrato, se obliga a llevar cuentas separadas con el objeto de

formular estados financieros para cada contrato y/o aetividad, y por
-
lo tanto, el informe elaborado por sus auditores externos deberá

incluir Enyblen estados financieros por cada contrato, y/o actividad.

o 18.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo requiera,
3 ES
iu información consignada en la declaración jurada anual del Impuesto a
13] =
E la Renta preséntada a la Superintendencia Nacional de Administración

Tributaria o la entidad que la sustituya. =

CLAUSULA DECIMA NOVENA - VARIOS L-
19. Si en uno o más casos, cualesquiera de las Partes omitiera invocar o
- insistir en el cumplimiento de alguya de las estipulaciones del
Contrato o ln el ejercicio qa cualquiera de los ¿cian otorgados _-

bajo el Contrato, ello no será interpretado come una renuncia a dicha

É disposición o defecho= ==.
Ñ 19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas
las resoluciones que las autoridades competentes dicten en uso de sus
S atribuciones legales.
ao Casimismo, el Contratista. se obliga a cumplir toaís las disposiciones
de las autoridades competentes en relación con los aspectos de defensa
y y seguridad nacional. = a
AE 19:3 El Contratista tiene_el derecho al libre ingreso y salida del Área de
- - Contrato. =
A

y 19.4 En concordancia con la legislación vigente, el Contratista tendrá el ”

derecho de utilizar, con el propósito de llevar a cabo las
=
Se
( a E

Operaciones, el agua, madera, grava y otros materiales de construcción
ubicados dentro del Área de Contrato, respetando el derecho de

terceros, de sex el caso. =

19.5 La licencia de uso de información técnica del Área de Contrato u otras

áreas, que el Contratista desee adquirir de PERUPETRO, se suministrárá
de acuerdo a la Política Para ER de Información Técnica de
Exploración Producción de PERUPETRO, para cuyo efecto las Partes

suscribirán una "Carta-Convenio".

19.6 En el caso que alguna de las Partes no cumpla con pagar ¿£n el plazo

acordado, el monto materia del pago estará afecto a partir del Día

= o E
Siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes: =
NS

St
a) Para cuentas que sean expresadas y pagaderas en moneda nacional, la

tasa aplicable será la tasa activa en moneda nacional (TAMN) para
— créditos de hasta trescientos sesenta (360) Días de plazo,
publicada. por la Superintendencia de Banca Y Seguros, o la que la

sustituya, aplicable al período transcurrido entre la fecha de

vencimiento y la fecha efectiva de pago; y, =
b) Para cuentas que sean expresadas en Dólares, Y pagaderas en moneda
nacional o en Dólares, la, tasa aplicable será la tasa de interés
preferencial (U.S. Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de los Estados Unidos de
Norteamérica, aplicada al período transcurrido entre la fecha/de

vencimiento y la fecha efectiva de pago, a falta de ésta, las

Partes acordarán cra que la sustituya adecuadamente. =====

19.7 Las disposiciones del acápite 19.6 serán de aplicación a todas las

Ñ

Cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o transacción entre las Partes. Por acuerdo escrito entre
las Partes se podrá establecer una estipulación diferente para el pago
de ES Las disposáciones aquí contenidas para la aplicación de
intereses no modificarán de ningún modo -los 'erechos y recursos
legales de las Partes para hacer cúmplir el pago de lés montos
adeudados.

19.8 En caso de emergencia nacional declarada por ley, en virtud de la cual

Tel Estado deba adquirir Hidrocarburos de productores locales, ésta se
efectuará a los precios que resulten de aplicar los/1 ESOS de
valorización establecidos en la cláusula octava y serán nan en

Dólares a los treinta (30) Días siguientes de efectuada la entrega.

SERIEBN? 1468676 S 30126

El Estado, a través del Miáisterio de Defensa y del Ministério-—del

Interior, brindarálal Contratista en las Operaciones y en cuanto le

sea posible, las medidas de seguridad necesarias.
/ 19.10 El Contratista liberará y en suicaso indemnizará “a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras

y Cargas .o ravámenes de terteros que pudieran resultar [como
IZ g

ES consecuencia ES las Operacion: y relaciones llevadas a cabo al amparo
= del Contrato, provenientes de cualquier relación contractual o extra
DEA — contractual, salvo aquellas que se originen por acciones del propio
PERUPETRO o del Estado.
— 19.11El Contratista tendrá la Libre) disponibilidad de los Hidrocarburos que
le córresponda conforme al Contrato. = Ñ
CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES =
20.1 Toda notificación o comunicación, relativa al ) Coñtrato, será
SS considerada como válidamente cursada gi es por escrito y entregada con
Y a 8 cargo o recibida por intermedio de correo certificado o facsímil o por

(otros medios que las Partes) acuerden, dirigida al destinatario en-un

Día Útil a las siguientes direcciones: =
=

PERUPETRO: =

PERUPETRO S.A. =:

Gerencia General =

Av. Luis Aldana N”* 320
Lima 41 - Perá=
Fax: 6171801

Contratista:

PETRO-TECH PERUANA S.A.

Gerencia General
Av. Los, Incas 460
Lima 27,- Perú =
Fax N0 441-4217 ==
Garante Corporativo:

PETRO-TECH INTERNATIONAL INC.” ==

Presidencia =:
E 15 Manaralaoa ==
Houma, LA 70361, =
Estados Unidos de América = se
“Fax No. (985) 851-7452 = ====
5 20.2 Cuálquiera de las Partes tendrá el derecho de cambiar su dirección o
el número de facsímil a los efectos de las notificaciones y
NN comunicaciones, mediafte comunicación , a la otra Parte, con por lo
] S
¡
menos cinco (5) Días Útiles de/anticipación a la fecha efectiva de.

dicho cambio.

Lo establecido en el prifier párrafo de este acápite es de aplicación

al Garante Corporativo.

CLAUSULA VIGESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE

CONTROVERSIAS

21.1

21.3

Sometimiento a la Ley Peruana
El Contrato se ha negociado, redactado y suscrito cen arreglo a las

normas legales del Perú y su contenido, ejecución y demás

consecuencias que de él se originen se regirán por ¡Jas normas legales
[

de derecho interno de la República del Perú. =

Comité Técnico de Conciliación

El Comité Técnico de- Conciliación será formado dentro de los quince
(15) Días Útiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la
materia e que se trate. Saga una de las Partes seleccionará a un (1)
miembro y el tercero será determinado por los miembros designados por
das: Partes. Si cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros designados
por ellas no pudieran ponerse de acuerdo para determinar al tercer
miembro dentro del plazo estipulado, o si el Comité Técnico de
Conciliación no emitiera opinión dentro del "plazo estipulado,
cualquiera de las Partes podrá someter la discrepancia pára que ses

resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato,

Las Partes, dentro de los sesenta (60) Días contados a partir a la
Fecha de Suscripción, acordarán el procedimiento que regirá a este

comité.

Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite JA dentro de los sesenta (60)-Días siguientesía
la fecha de recepción de la notificación de la resolución referida.

Convenio Arbitral = n
Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato o relativo al Contrato, tales como su - interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo

A Ñ
e! y

SERIEBN> 1468677 +; > 30127

J 1

1 =

acuerdo entre las Partes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en el artículo
_ x

68” de la Ley No. 26221.

> ES Las Partes se obligan a realizar todos Áquellos amas que sean
nedésarios para el ” desarrollo del procedimiento arbitral hasta su

culminación “y ejecución. >

= El a será administrado por el Centro Internacional de Arreglo

de Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo
=

no previsto en esta cláusula, el arbitraje se organizará y

desarrollará de acuerdo con las Reglas de Arbitraje del ao

vigentes en la Fecha de Suscripción. =

Los árbitros serán tres (3), cada Parte designará a uno y el tercero

será nombrado por los árbitros designados por las Partes.
S E
Para la solución de fondo del litigio, controversia, diferencia o

reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno je la República del Perú.
El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública o
privada, con la que el- Centro hubiere llegado a un acuerdo a tal

[
efecto o en cualquier otro” lugar que la Comisión o Tribunal apruebe,

A

pxevia consulta con el Secretario General. = í
-Durante—el desarrollo del arbitraje las Partes coftinudtán com la

Es
ejecución de sus obligaciones contractuales, en la medida en que sea

posible, inclusive aquéllas materia del arbitraje. =
/

Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
/ cumplimbento de las-obligaciones contractuales garantizadas COn qiea
fianzas a que se refiere el acápite 3.10 “quedará en suspenso el
cómputo del plazo respectivo y tales fianzas no podrán ser ejecutadas,
debiendo ser fantenidas vigentes durahte el procedimiento arbitral.

Con tal finí el Contratista deberá prorrogar o sustítuir dichas

fianzas, según sea necesario.
Es
El laudo es obligatorio para las Partes y no podrá ser objeto de
>
a apelación ni de cualquier otro recurso, excepto los previstos en el

Confíenio sobre Arreglo de Diferencias Relativas a Inversiones entre

Estados/ y Nacionales de Otros Estados, en adelante el Convenio. =
/ El laudo dictado conforme al Convenio, se ejecutará dentro del/

territorio peruano, de acuerdo a las normas vigentes sobre ejecución

de sentencias. =

Las Partes renuncian a cualquier reclamación diplomática.
= Nx , ÁÍ
Y
Y =

21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo
que las Partes convienen en que esta versión es la única y la oficial.

1d
CLAUSULA VIGESIMA SEGUNDA - TERMINACION

22.1La terminación del Contrato se rige. por

supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo
e

que no esté previsto en ella, por las normas del Código Civil. =:
Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran de Caso Fortuito o
Fuerza Mayor u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su
intención de dar por terminado el Contrato al término del plazo de
|sesenta (60) Días, a no ser que dentro de este plazo dicha Parte

subsane el referido incumplimiento o demuéstre a la otra Parte que

está en vía de Gubsanación: =

Si la Parte que recibe una notificación de incumplimiento cuestiona o
nÍega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del pl3zo del sesenta (60) Días quedará qu osaze
Shasta que el laudo arbitral sea notificado a las Partes, y el Contrato
terminará si habiendo sido confirmado el incumplimiento, dicha Parte
no subsana el incumplimiefto o no demuestra ala otra Parte que está

en vía de subsanación, dentro de dicho plazo. =

El Contrato puede terminar com anterioridad al plazo de Vigencia” del

Contrato, por acuerdo expreso de las Partes. =

22.2 A la terminación del Contrato cesarán totalmente todos los derechos y
obligaciones de las Partes, especificados dem el Contráto y se tendrá

en consideración: = =

a) Que los derechos y las obligaciones de las Partes derivados de este
Contrato con anterioridad a dicha terminatión sean respetados;

incluyendo, entre otros, el derecho del Contratista a -—los

N Hidrocarburos extraídos y a las garantías estipuladas en el
Contrato; y, Ss ; 7
hb) Que en caso dé incumplimiento incurrido por cualquiera de las

Partes en fecha anterior a la terminación, de cualquiera de las

obligaciones estipuladas en el Contrato, éstos sean subsanados por

la Parte infractora, salvo las obligaciones que por su naturaleza
1

se extinguen con la terminación del mismo. =

lo estipulado en él, y-
/ 30128

A
casos siguientes: =

22.3.1 En caso. que el Contratista haya incumplida_con la ejequción del
programa mínimo de trabajo de cualquier período de la fase de
exploración, luego de haber hecho uso de Tas prórrogas

y contempladas enel acápite 3.4 de ser el caso, y sin razones

satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

los acápites 4.7 y 4.13. =

N

a 22.3.2 En /caso que al vencimiento de la fase de exploración o del
período de retención, lo último que suceda, no se efectuara
ne ninguna declaración de Descúbrimiento Comercial. =

pÓ
22.3.3 En los casos específicos señalados en.los acápites 3.10, 42 y
Xx

S
17.5.

/
- 22.3.4 En caso que el Contratista haya sido declarado en insolvencia,

>
IS — disolución, liquidación o quiebra y el Contratista no curse la
D
E . notificación descrita en el acápite 16.1,/en un plazo de quince
3
al (15) Días Útiles, identificando al tercero que asumirá su

Lima

tión contractual. =
22.3.5 En caso de no engontrarse vigente la garantía corporativa a que
se. refiere el acápite. 3.11 y el Contratista no il con
sustituirla en un plazo. máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista de la notificación
de PERUPETRO requiriendo Ala sustitución, SÍ en caso de haber

sido de declarada la insolvencia, disolución, yliquidación” o

quiebra de la entidad que haya otorgado la garantía a que se

/

notificar a PERUPETRO en un plazo máximo de quince (15) Días

refiere el acápite 3.11 y- el Contratista no cumpla” con

Útiles siguientes al requerimiento de PERUPETRO, identificando

s — al tercero que dsumirá la garantía corporativa, previa
;

eS calificación y aceptación por PERUPETRO. ====é===

22.3.6 Por mandato de un laudo arbitral que declare, en los “Casos del

acápite 22.1, un Mincumplimiento y éste no sea subsanado

conforme a lo dispuesto en el referido acápite; o por mandato

Ú de un laudo arbitral que declare la terminación del Contrato.==
22.4 De acuerdo a lo establecido por el artículo 87" de la Ley_N” 26221, en

caso de incumplimiento por el Contratista de las disposiciones sobre

el Medio Ambiente, OSINERGMIN impondrá las sanciones pertinentes,

pudiendo sl Ministerio de neroza Y Minas llegar basta la terminación

del Contrato, previo informe al OSINERGMIN. ó =

AS

22.5

22.6

)
) ¡
En caso/que el Contratista, o la entidad que haya otorgado la garantía
a que se refiere el acápite 3.11, solicite protección contra las
acciones de acreedores, PERUPETRO podrá resolver el Contrato en caso

>
estime que sus derechos bajo el Contrato no se encuentren debidamente

AL

protegidos.

A la terminación del Contrato, el Contratista entregará “en propiedad
al Estado, a través de PERUPETRO, a menos que éste no los requiera,
sin cargo ni costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste
normal producido por el uso, los inmuebles, instalaciones de energía,
campamentos, medios de comunicación, ductos y demás bienes de

producción e instalaciones de propiedad del Contratista que permitan

la continuación de las Operaciones de Explotación. =
En caso de haber Explotación conjunta de Petróleo, Gas Natural No
Asociado y/o Gas Natural No Asociado y? Condensados, al “término del
plazo establecido en el acápite 3.1 para la fase de explotación de
Petróleo, el Contratista entregará en propiedad al Estado, a través de

SPERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno

22.7

para éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo 'en lcuenta el desgaste _hormal producido por
el uso, los bienes e instalaciones propios de la Explotación de
Petróleo, que no sean necesarios para la EXplotación de Gas Natural No

Asociado y/o Gas NaturallWNo Asociado y. Condensados.

Los bienes e nad que /conserve el Contratista para la
Explotación del Gas Natural No Asociada y/o Gas Natural No Asociado y
Condensados, que hayan estado siendo utilizados también “en la
Explotación de- Petróleo, aún cuando continuaran en propiedad del
Contratista, serán aplicados a servir ambas Explotaciones,

celebrándose al efecto un convenio entre las Partes. = =

En caso que el Contratista haya /estado usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite pero
que a sean conexos o accesorios exclusivamente a las Operaciones,
esto es, que también hayan estado siendo usados para operaciones en
Sas áreas con contrato vigente para la Exploración o Explotación de
Hidrocarburos en el país, el Contratista continuará con la propiedad

de dichos bienes, haciendo uso de ellos.

A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
Vigencia del Contrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Operaciones, PERUPETRO pueda realizar todós los actos y

= x - /
1
o o aa =S
SERIEB NO" 146867 30123

= y
celebrar todos los convenios que permitan una transición ordenada y no

interrumpida de las Operaciones que se vengan realizando_a la fecha de

terminación del Contrato. = a

= ANEXO "A"

DESCRIPCION DEL LOTE 2-49

N
El Lote Z-49 se encuentra ubicado en el zócalo. continental, frente a la
costa de las Provincias de Huaura y Barranca del Departamento de Lima A
Huarmey del ep ranento de Ancash y está delimitado jtal como se muestra en
% el Anexo "B" (Mapa) confofme a la siguiehte descripción.
— — PUNTO DE REFERENCIA =
- El Punto de Referénciá o (P.R.) es la Estación Chimbote Base SE, ubicado a
XV 250 m. del Km 412 de la carretera Panamericana Norte en el Distrito de
) 7 Nuevo Chimbote, Provincia de Santa del Departamento de Ancash. = E
3 PUNTO DE PARTIDA = 7

Desde el Punto de Referencia (P.R.) selmide 67,180.922 m. hacia el Este y

luego 159,434.661 m. hacia el Sur hasta encontrar el Punto (26) que es el

Punto de Partida4P.P.) del perímetro del Lote.= >
CONFORMACION DEL LOTE -

Desde el Punto (26) o (P.P.) se prosigue por la línea de playa, rumbo al

Sur Este con una distancia aproximada de 91,838.120 m hasta llegar al Punto

Ricars

F

de1270200'00” hasta llegar al Punto (66).
Desde el Punto (66) se mide 50,734.943 m. Nor Oeste en línea recta con
azimut de 325%16'51"40 hasta llegar al Punto (43).

"

Desde el Punto (43) se mide 32,358.329 m. Nor Oeste en línea recta con

> Azímut de 305%25'54"50 hasta llegar al Punto (3315
Desde el Punto (33) se mide 31,840.633 m. Nor Oeste en línea recta con
azimut de 314917/02"82 hasta llegar al Punto (19). =
Desde el Punto (19) se mide 41,741.597 m. Nox Oeste en línea recta con
—, Azimut de 334%42'56"30 hasta llegar al Púnto (1).
Desde el Punto (1) se mide 33,605.820 mí Este en ios recta con azimut de
e 90*00'00" hasta llegar al Punto M3).
Desde el Punto (3) se mide 25,038.570 m. Sur en línea recta con Azimut de
== 180%00'00” hasta llegar al Punto (10). ====== es

7 — Desde eÍ Punto (10) se mide 46,259.199 m. Este en línea recta con azimut de

s0=00'00” hasta llegar al Punto (13).
Desde el'Bunto (13) se mide 14,324.280 m. Sur en línea recta con Azimtut de
_ 1800000" hasta llegar al Punto (20). =

( K =
; > Noa de
Desde el Punto (20) se mide 8,741.910 m. Este en línea recta con azimut de

90%00'00” hasta llegar al Punto (21).

ans

Desde el Punto (21) se mide _41,553.180 m. Sur-en línea recta con Azimut de
180%00'00” hasta llegar al Punto (44) E

Sy
Desde el Punto (44) se mide 41,553.180 m. Este en línea recta con azimut de
90900'00” hasta llegar al Punto (47). ===

Desde el Punto. (47) se mide 30,167.386 m. Norte en línea recta con azimut
de 360%00'00” hasta llegar al Punto (26) o (P.P.) cerrando así el perímetro
del Lote.

COLINDANCIAS =

Por el Norte con áreas libres y el Lote Z-36, por el Este, Sur y Oeste con
/

áreas libres.

DEFINICION DE LAS PARCELAS
Parcela 1 rodeada por los puntos esquina 1,2,4,7 y 6
Parcela rodeada por_los puntos de esquina!2,3,5 y£
Parcela rodeada por los puntos de esquina 4,5,9,8 y 7

“Parcela rodeada por los puntos de esquina 6,778,15 y 14

Parcela rodeada por los puntos de esquina cad 12,17 y 16
Párcela

Parcela

rodeada por los puntos de esquina 12,13,18 y 17
rodeada por los puntos de esquina 14,15,16,23,22 y 19

2
3
4
Parcela 5 rodeada por los puntos de esquina 8,9,10,11,16 y 15 =
6
yA
8
9

Parcela

£
rodeada por los puntos de esquina 16,17,24 y 23 =
Parcela ío rodeada por los puntos de esquina 17,18,20,25 y 24

Parcela 11 rodeada por los puntos de esquina 22,23,28 y 27 ===:
cola 12 rodeada por los puntos de esquina 23,24,30,29 1 28 =
Parcela 13 rodeada por los puntos de esquina 24,25,31 y 30 =
Parcela 14 rodeada por los puntos de esquina 20,21,32,31 y 25
arena 15 rodeada por los puntos de esquina 27,28,29,36 y 33
Parcela 16 rodeada por los puntos de esquina 29,30,34,39 y 36

Parcela 17 rodeada por los puntos de esquina 30,31,35 y 34"

Parcela 18 rodeada por los puntos de esquina 26,38 y 37 =
Parcela 1% rodeada por los puntos de esquina 34,35,41,40
Parcela 20 Podeada por los puntos de esquina. 31,32,42,41

Parcela 22 rodeada por los puntos de esquina 40,41,51,50

Y
Y
Parcela 21 rodeada por los puntos de esquina 37,38,49,48 y
EE
Parcela 23 rodeada por los puntos de esquina 41,42,44,52 y

7

Parcela 24 rodeada por los puñtos de esquina 44,45,53 y 52

Parcela 25 rodeada por los puntos de esquina 45,46,54 y 53
Parcela 26 “rodeada por los puntos de esquina 46,47,48,55 y 54

Parcela 27 rodeada por los puntos de esquina 48,49,60,59 y 55
77

SERIEBN" 1468680 e 30130

Eycela 28 rodeada por los puntos de esquina 50,51,52,56 y

A,

Parcela 29 rodeada por los puntos de esquina '52,53,57 y 56

Parcela 30 rodeada por los puntos de esquina 53,54,58 y 57

Parcela 31 rodeada por los puntos de esquina 54,55,59 y 58
Parcela 32 rodeada por los aa de esquina 56,57,63,62 y
Parcela 33 rodeada pór los puntos de esquina 57,58,64 y 63 =
Parcela 34 rodeada por los puntos de esquina 58,59,65 y .64
Parcela!35 rodeada por 168 puntos de esquina 62,63,67 y 66
S Parcela 36 rodeada por los puntos de esquina 63,64,68 y 67

Parcela 37 rodeada por los puntos de esquina 64,65,69 y 68
Parcela 38 rodeada por los puntos de esquina 59,60,70,69 y 65 ==
RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE

y F COORDENADAS COORDENADAS PLANAS
| -_ GEOGRAFICAS — U.T.M. |
[ Punto Latitud Sur_ | Longitud Oeste Metros Norte | Metros Esté |
Est, Chimbote (PR) [09*11'09'284 |78*27'52'483 1 |8'983,597,737  |778,632.487 |
26 (PP) 103715805  |77%5024”297 8'824,163.076 845,813.409
70 ; — 111914'51"702 |77"36'24”926 8'754,476.285 /870,576.047 —|
66_ > 111*145'12"133 , |78*08'49"128 8'754,476.285 811,537.851 |
43 _= [105244518 [78"24'52"984 8'796,178.120 |782,641.632
33 10%42'41"229 _|78*3925"375 8'814,937.335  |756,275.871
19 — |10*30'43"286 |78*52'00"225 8'837,169.002 |733,481.597
1 10*10'18"929 |79*01'54”048 8'874,911.720 715,653.300
3 10*10'11*”776  |78*43'30"387 8'874,911.720 |749,259.120
0 10%23'46"372|78"43'24”552 8'849,873.150 |749;259.120
1 10*23'34'577 |78*18'04”662 8'849,873.150  |795,518.319
2 10%31'20'443  |78*18'00'635 > |8'835,548.870 795,518,319
211 10*31'17"958__|78*13'13"351 8'835,548.870_ |804,260.229
x [44 10*53'49"269 |78”13'01*016 8'793,995.690 804,260.229
47 10*53'36"007: |77*50'14”073 8'793,995.890 |845,813.409
- 1 RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
- = > a
xs £OORDENADAS PLANAS U.T.M. N
Punto Metros Norte Metros Este
dl 1 8'874,911.720 715,653.300
/ 2 8'874,911.720 729,259.120
3 >|8'874,911.720 749,259.120
IS 4 8'864,911.720 729,259.120
5 8'864,911.720 749,259.120-—
y 6 8'854,911.720 725,100.578 |
== eN 8'854,911.720 729,259.120
> 8 8'854,911.720 [739,259,120
. 9 -18854,911.720 1749,259.120 |
10 8'849,873.150 [749,259.120 |
11 18'849,873.150 1755,518,319 |
12 8'849,873.150 775,518:319 |
13 /18'849,873.150 795,518.319
Sa - = ==

E
14 8'839,873.150— [732,204.254
15 8'839,873.150 [739,259.120
16 8'839,873.150 [755,518.319
17 8'839,873.150 — 775.518.319
18 8'839,873.150  [795,518.319
19 8'837,169.002  [733,481.597
20 18'835,548.870 — 1795,518.319
21 8'835,548.870 [804,260.29
22 8'829,873.150 [740,962.081
23 — 8'829,873.150  |755,518.319
24 8'829,873.150 — [775,518.319
25 8'829,873.159 |795,518.319
26, — [8'824,163.078 " |845,813.409
27 8'819,873.150 — [751,215.147
28 8'819,873.150 — -(755,518319
29 8'819,873.150  [765,518.319
30 8'819,873.150 — 1775,518.319
31 8'819,873.150 [785,518.319
32 [8'819,873.150 [804,260.229
33 8'814,937.335  [|756,275.8711
34 8'809,873.150/ 1775,518.319
35 8'809,873.150 [795,518.319
36 8'808,361.342 — [765,518.319
37 8'803,995.690 [845,813.409
38 8'803,995.690 — 1864,626.420
39 [8801,246.352 |775,518.319
40. 8799,873.150 [777.448.331
41 8799,873.150 [795,518.319
42 8'799,873.150 [804,260.29
43 8'796,178.120 — |782,641.632
44 8'793,995.690[804,260.229
45 8'793,995.690 [824,260.29
46 8'793,995.690— |844,260.2297
47 8'793,995.690 — |845,813.409
48 8'793,995.690 —|864,260.229
49 8'793,995.690.1868,726.998
50 8'783,995.690 |791,083.136
151 8'783,995.690 — |795,518.319
527 8'783,995.690 [804,280.229
53 8'783,995.690 —1824,260.229
54 8'783,995.690/844,280.229
55 |8783,995.690 1884,280.229
56 8'773,995.690. — |804,280.229
57 8'773,995.690 [824,280.29
58 8'773.995.690 — |844,280.229
59 8'773,995.690 —|854,260.229
60 — |8773,995.690 871.401.089
61 -18764,979.050  1804,260.229
82 8763,995.680  [804,941.623
63 8763,995.690— [824,260.229
64 8'763,995.690— 1844,260.229
85 8'763,995.690 1864,280.229

AS

Sl =>
Sy e o =
SERIEBN? 1468681 = 30131
66 [8'754,476.285 811,537,851
67 18754,476.285 824,260.229
168 [8754,476.285 844,260.229
69 18'754,476.285 864,260.229 =
70 [8'754,476.285 870,576.047 =
EXTENSION (Áreas por Parcelas)
f Parcela Área
A 17,764.363 ha
2 20,000.000 ha
3 0 cos ha
4 15,950.966 ha >
ES 5 / 21,297.770 ha
6 20,000.000 ha Ñ
7 20,000.000 ha É
8 19,480.604 ha -
9 20,000,000 ha
10 20,006.00 ha
1 os 9/429.705 ha
12 20,000.000 ha
13 20,000.000 ha
14 13,703.573 ha
15 2 8,849.755 ha
/ 16 15,069.304 ha N
17 20,000.000 ha
18 15,728.536 ha
19 19,867.485 ha
ES 20 17,483.820 ha
21 17,743.559 ha
2é ZU 16,262.477 ha
23 ES 13,879.933 ha 4
y 24 20,000,000 ha
25 = 20,000.000 ha 1% Tn
/ 26 20,000.000 ha |
vo 127 10,475,245 ha
28 -  /12,529.203 ha
29 20,000.000 ha
7 30 20,000.000 ha
= 31 20,000.000 ha
y 82 19,956.497 ha
- ES 20,000.000 ha
UN 34 20,000.000 ha
ER . 115,259.555 ha d
36 y 19,038.809 ha
37 19,038.809 ha.-
38 17,285,632 ha -
Total 676,096/600 ha
17 Parcelas regulares de 20,000,000 ha c/u = 340,000.000 ha
o 102 Parcelas regulares de 19,038,809 ha c/u = 38,077.618 ha
[19 Parcelas irregulares de áreas diversas = 298,018.982 ha

/
úl TOTAL 38 PARCELAS = | 676,096.600 ha

Las (Coordenadas, Distancias, Áreas y Azimuts mencionados en este anexo, se

refieren al Sistema de Proyección Universal Transversal Mercator (U.T.M)

Esferoide Internacional, Zona 17 (Meridiano Central 81*%00'00"). 7

Sa
El Datum Geodésico es el provisional para América del Sur, La Canoa de 1956
ubicado en Venezuela (PSAD 56).

En caso de discrepancias de las Coordenadas U.T.M. con las Coordenadas
Geográficas o con las Distancias, Áreas y Azimuts, las Coordenadas U.T.M.

serán consideradas correctas.

ANEXO “B” =

ES EL MAPA DEL LOTE Z-49, QUE DELIMITA EL ÁREA DEL PRESENTE “CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS ENTRE PERUPETRO
S.A. Y PETRO-TECH PERUANA S.A., EL MISMO QUE DEBIDAMENTE-—FIRMADO POR LAS
PARTES, SE ANEXA A LA PRESENTE ESCRITURA PUBLICA.

ANEXO "C- 1 =

CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA N* =
Lima, =
Señores =:
PERUPETRO S.A.
Ciudad. =

De nuestra consideración:

Por la presente, nosotros.... (Entidad del sistema financiero)... nos
“onstituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO É.A., en adelante llamada PERÚPETRO,
por el importe de doscientos mil y 00/100 Dólares (0182, 200, 000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del Contratista bajo
el programa mínimo de trabajo del primer período de la fase de exploración,
contenidas en la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Z-49, suscrito con

PERUPETRO (en adelante llamado Contrato).

La obligación que asume .... (Entidad del sistema financiero) ...... bajo la

> E ñ ;
presente fianza se limita a pagar a PERUPETRO la suma de doscientos mil y
ES

an dz
00/100 Dólares (US$ 200,000.00) requerida en su solicitud de pago. =

/

1. Esta fianza es solidaria, sin beneficio de egcusión, irrevocable,

Incondicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de'una carta notarial dirigida
>= -

por PERUPETRO a .... (Entidad del sistema financiero).. solicitando el

pago de doscientos mil y 00/100 Dólares (US$ 200,000.00), declarando que el

(
í
SERIEBN? 1468682 30132
— N
AS Yo -
y HE édorratista no ha cumplído con todo o parte de la obligación) antes referida
SS ES acompañando a dicha carta, como único recaudo y Justificación, una copia
certificada de la carta notarial dirigida por PERUPETRO al Contratista

exigiéndole el cumplimiento de la: obligación antes referida y

ES notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETROYal Contratista deberá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO

presente la reclamación de pago a .... (Entidad del sistema financiero).....
2. La presente fianza expirará a más tardar el ..... a ifenos que con
CPERROA E esa fecha UN (Entidad del sistema financiero)... reciba una
> carta de, PERUPETRÓ liberando a ....(Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

5 mencionada carta de PERUPETRO. =

3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones -del Bistóna Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)... == =

alguno por la presente, fianza y .... (Entidad del sistema
y el Contratista quedarán liberados de oda

(Entidad del sistema financierohkx ==:

== ANEXO "C-2"

=== CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

a E

CARTA FIANZA N” =

. Lina, = -
a Señores
PERUPETRO S.A
| Ciudad.
__ De nuestra consideración:
Por la presente, nosotros.... (Entidad del sistema financiero)... nos

constituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,
de

y por el importe de un millón quinientos mil y 00/100 Dólares (US$
J

o

1'500,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del segundo período de
al fase de exploración, contenidas en la HENO cuarta del Contrato de
Licencia para la Exploración Y Explotación de taaan en el Lote Z-

49, suscrito)con PERUPETRO (en adelante llamado Contrato). =

En obligación-que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a -PERUPETRO la suma de un millón

“quinientos mil y 00/100 Dólares (US$ 1'500,000.00) requerida Cen su

solicitud de pago. =

Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
a

a

incondicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de. .una carta notarial dirigida

y)
_Ppor PERUPETRO a .... (Entidad del sistema financiero).... solicitando el

pago de un millón quinientos mil y 00/100 Dólares (US$ 1'500,000.00),
declarando que el Contratista no ha cumplido con todo-o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo Y
justificación, una <opia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento dela obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha
cartx notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que

PERUPETRO presente la reclamación de pago a ....(Entidad del sistema

financiero) ..... =
2. La presente fianza expirará a más tardar el ...: a menos que con
anterioridad a esa fecha ... (Entidad del sístema; financiero)... repiba una
carta de PERUPETRO liberando a ....(Entidad del-sistema financiero).... y
al Epi de toda responsabilidad bajo la presente fianza, en cuyo
caso la “presente fianza será cancelada en la fecha de recepción de la
mencionada garta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable - durante el período de
retraso o la tasa quella RUS LEnyas Los intereses Serán calculados a partir
de la fecha de la recepción de la is notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)... =

A- partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero)..... Y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza. =
ANEXO "C- 3"

Ú CARTA FIANZA N”

Lima, =

Señores ==

PERUPETRO S.A.
Ciudad. =

7 De nuestra consideración:

Por -la presente, nosotros.... (Entidad del sistema financiero)... nos

constituimos en fiadores solidarios de PETRO-TECH PERUAÑA S.A., en adelante
1

llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,

por el importe de un millón trescientos cincuenta mil y-00/100 Dólares (US$

1'350,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones

[del Contratista bajo el programa mínimo de trabajo del tercer período de la

fase de exploración, contenidas en la cláusula cuarta del Contrato de

Licencia para la Exploración y Explotación de Elrocarburos en él Lote Z-

49, suscrito con PERUPETRO (en adelante llamado Contrato). =: =

obligación que asume ../. (Entidad del sistema financiero) ...... bajo la

su solicitud de pago. === =

1. Esta fianza es solidaria,/ sin beneficio de excusión, irrevocable,

incondicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de una carta notarial dírigida
y por PERUPETRO As (Entidad del sistema financiero).... solicitando el
pago de un millón trescientos cincuenta mil y 00/100 Dólares (USÉ
1'350,000.00), declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y “acompañando a dicha carta, como
único recaudo-y justificación, una copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el” cumplimiento de la
A antes referida y nobificándols su intención e hacer AEectiva
la fianza; dicha /carta notarial dé PERUPETRO al Contratista deberá haber
- i sido Eneragada a éste; por lo menos veinte (20) Días calendario antes de la

ES fecha en que, PERUPETRO presente la reclamación de pago a ....(Entidad del

sistema financiero).....

2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
Y j uo =
: x
18
E
Xx
ES
carta de PEBUPETRO liberando a .... (Entidad del sistema financiero)... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
y

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO. =
3. Toda demora por nuestra parte para honrar la presente fianza a fafor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calcílados a partir

de la fecha de la recepción de la carta 'notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar
enn alguno por la presente fianza y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán Yiberados de toda

responsabilidad u obligación respecto a la presente fianza.

Atentamente,
Y

PERUPETRO S.A. ==

Ciudad. ========:

De nuestra consideración:
Por la presente, nosotrds.... (Entidad del sistema financiero)... nOs
constituimogs en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,
— por el importe de un millón trescientos cincuenta mil y 00/100 Dólares (US$
1'350,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del cuarto período de la
fáse de exploración, centenidas en la cláusula Súarta del Contrato de
Licencia-para la Exploración y Explotación de Hidrocarburos en el Lote Z-_

49, suscrito con PERUPETRO (en adelante llamado Contrato). =

La obligación que asume .... (Entidad del ¡sistema fínanciero) an... [Bajo la

“presente fianza se limita a pagar. a HPERUPETRO la suma de un millón
4

trescientos cincuenta mil y 00/100 Dólares (US$ 1'350,000.00) requerida en

su solicitud de pago.

e x

SERIE-B N2 1468684
NN

30134

/ pS
a Ñ

S, Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

condicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de una carta notarial dirigida

por PERUPETRO a .... (Entidad del sistema financiero). solicitando el
pago de un millón trescientos cincuenta mil y 00/100 Dólares (US$
) e 1'350,000.00) r declarando que el Contratista no, ha cumplido con todo o,

parte de la obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la

obligación antes referida y notificándole su inten

mM de hacer efectiva
la fianza; dicha carta notarial de PERUPETRO all Contratista déberá haber

sido entregada a éste por. lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO prefente la reclamación de pago a .... (Entidad del
>] sistema Financiefo) ALOE ==a
E 2. La presente fianza expirará a más tardar el ..... a menos que con
a E anterioridad a esa fecha +... (Entidad del sistema financiero)... reciba una
E S Z > carta de PERUPETRO liberando a-.... (Entidad del sistema financiero).... y
=]

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de mx
mencionada carta le PERUPETRO. ====

3. Toda demora por nuestra parte para hofrar la presente fianza a favor de
stedes, devengará un interés equivalente a/í la Tasa Activa en Moneda

Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica

AN lal Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la Bustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la-carta notarial dirigida por PERUPETRO a

AS ..7 (Entidad del sistema financiero)-. E
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo lalgund por la presente fianza y .... (Entidad del sistema
A “ financiero) ..... Y el Contratista quedarán liberados de_ toda

Sl responsabilidad u obligación respecto a la presente fianza.
” Atentamente,

= NX

Señores ==
PERUPETRO S.A.
Ay. Luis Aldana 320
Lima 41 =

PERU =

>=

Por el-presente documento PETRO-TECH INTERNATIONAL, INC., de confoxmidad

con el acápite 3.11 del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-49 a ser suscrito por, PERUPETRO
S.A. ("PERUPETRO") y PETRO-TECH PERUANA S.A., garantiza solidariamente ante
PERUPETRO el: cumplimiento por PETRO-TECH PERUANA -S.A., de todas “las
obligaciones que ésta asuma en el programa O de trabajo descrito en el
acápite 4.6 del Contrato /l así como ja ejecución por PETRO-TECH PERUANA
S.A., de cada uz de los programas anuales de Explotación, tal como pueda
ser reajustados o cambiados, que ésta presente a PERUPETRO en cumplimiento
del acápite 5.3 del Contrato.

Esta garantía subsistirá mientras sean exigibles las obligaciones de PETRO-
TECH PERUANA> S.A., derivadas del Contrato. Para los efectos de esta
garantía PEYRO-TECH INTERNATIONAL, INC., se somete a las leyes de la
República del Perú, renuncia expresamente a toda reclamación diplomática y
se somete al procedimiento arbitral para solución de controversias

establecido en la cláusula vigésifo primera del Contrato. PE

Atentamente, =

Garante Corporativo =

(Persona legalmente autorizada) =

34 ANEXO "EN =

a
1. DISPOSICIONES GENERALES =
1.1 PROPOSITO =

PROCEDIMIENTO CONTABLE

El propósito del presente anexo es el de establecer normas y
procedimientos de contabilidad que permitan determinar los
— ingresos, inversiones, gastos y costos operativos del

Contratista pará efectos del cálculo del Factor R;., a que se

refiere la cláusula octava del Contrato. =

TZ DEFINICIONES >=

Los términos utilizados en el presente anexo que han sido
definidos en la cláusula primera del Contrato, tendrán el
RLTICAS que se les otorga en dicha cláusula. Log términos
contables incluidos en el presente anexo, tendrán el significado
que les otorgan las normas y prácticas contables aceptadas en el
Perú y en la industria pues intezuacional.
1 1.3 NORMAS DE CONTABILIDAD =-

a) El Contratista llevará su contabilidad de conformidad con las

normas legales vigentes, con los principios y prácticas
-

SERIEBN" 1468685 y 30135

as

contables establecidos y aceptados en el Perú y en la

Ss industria petrolera “internacional, y de acuerdo con lo
dispuesto en el presente Procedimiento Contable. =
- hb) El "Manual de Procedimientos Contables" al que se refiere el
N A acápite 18.1 del Contrato, deberá considerar las

estipulaciones contenidas en el presente anexo. =
2. REGISTROS CONTABLES, INSPECCION Y AJUSTES
2.1 SISTEMAS DE CUENTAS

Í
A = ENS
Para efectos de la determinación del Factor R».,, el Contratista

llevará un sistema especial de cuentas para registrar en ellas,
en Dólares/ lob ingresos percibidos y egresos efectuados, con
relación a las Operaciones del Contrato. Este sistema constará

de dos cuentas principales; la Cuenta de Ingresos del Factor

la Rezo y la Cuentá de Egresos de)-Factor R
5 2.2 TIPO DE CAMBIO

3 S Las transacciones efectuadas en moneda nacional, /serán

registradas al tipo de cambio venta vigente en el Día en que se

e Lima

a efectuó el desemiolso o se percibió el ingreso. Las

transacciones efectuadas en Dólares y la valorización de la
producción, se registrarán de conformidad con lo “estipulado en
el punto 3.3 del presénte anexo.=:
2.3 DOCUMENTACION DE SUSTENTO =

El Contratista mantendrá en sus archivos la documentación

original de sustento de los cargos efectuados a las cuentas del
Factor Re.

=
2.4 ESTADO DE' CUENTAS DEL FACTOR (Rex ==

Durante la fase de exploración el Contratista deberá remitir
E as

dentro de los treinta Días siguientes al vencimiento de cada

período, un Estado detallado Mes a "Mes de las cuentas de

ingresos y egresos del factor Ri, correspondiente a dicho
e E

período.

E
De haber optado el Contratista por la aplicación de la

metodología descrita en el acápite 8.3.2, para el cálculo de la
regalía, éste osa a_PERUPETRO, dentro. de los treinta (30)
Días siguientes a la fecha de Declaración de ate ias
Comercial, un Estado detallado Mes a Mes de las Cuentas de
Ingresos y Egresos del Pactor R,.. correspondiente al período
transcurrido entre el último Estado presentado hasta el mes de

julio o diciembre del año anterior, según corresponda.

4 Nes
“En adelante, el Contratista presentará a PERUPETRO, Mientro de
los quince (15). Días siguientes a la terminación del mes de
enero y julio de cada año calendario, un Estado detallado Mes a

Mes de Ñ las Cuentas de Ingresos y Egresos del Factor Ri

correspondiente al' semestre anterior.

a) Estado de la Cuenta de Ingresos del Factor Rp; =

El Estado Mes a Mes de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada re eroniisata al
semestre reportado. Asimismo, contendrá en forma detallada, y
Cianiiicadas por naturaleza, todas las transacciones por las —
que el Contratista ha percibido ingresos, incluyendo la fecha
en que éste se percibió efectivamente, así como una
descripción corta de la transacción, número _del comproba: te
contable, monto en Dólares, o en moneda nacional y en Dólares

di el ingreso” se percibió en moneda nacional, y el tipa de

cambio correspondiente. =:

b) Estado de la Cuenta de Egresos del Factor Rel
El Estado Mes a' Mes de la Cuenta de ¡Egresos contendrá en
forma detallada y clasificadas por naturaleza, todas las
dE

transacciones por las que el Contratista ha efectuado
desembolsos, incluyendo la fecha en que éste se realizó
efectivamente, así como una descripción corta de la
transacción, 7 número del comprobante contable, onto cen_
Dólares, o en moneda nacional y en Dólares si el desembolso
se realizó en moneda nacional, indicando el tipo de cambio

correspondiente.

2.5 “INSPECCION CONTABLE Y AJUSTES

1"

a) Los libros de contabilidad y la documentación original de
£

sustento de las transacciones incluidas en cada Estado-de

Cuenta serán puestds a disposición, en horas de oficina, de

los representantes autorizados de_- PERUPETRO para su

inspección, cuando éstos lo requieran. = =
La “inspección de los libros de contabilidad y de la
7 documentación de sustento, se realizará de conformidad con

las normas de súiditoria generalmente aceptadas, incluyendo
SS

procedimientos de muestreo, cuando el caso lo requiera. = =
b) Los Estados de Cuentas del Factor R¿. se considerarán
aceptados, si PERUPETRO no los objetara, por escrito, en el

plazo máximo de veinticuatro (24) Meses computados a partir

de la fecha de su presentación a PERUPETRO. =

E ES
SERIE BNY_ 1468686 Co b 30136

DOS a Xx

$ y >
Ñ
El Contratista deberá responder  documentadamente las
observaciones' formuladas por PERUPETRO dentro de los tres (3)_

= Meses siguientesla la recepción de la comunicación con la que

PERUPETRO formuló las observaciones. Si el Contratista no

cumpliera con el plazo antes referido, las observaciones de

PERUPETRO se tendrán por aceptadas. = -
= Ñ
1 a) Toda discrepancia derivada de una inspección contable deberá

ser resuelta por las Partes en el plazo máximo de tres (3)

eS
Meses, computados a partir de la fecha en que PERUPETRO--
recibió la respuesta del Contratista. Vencido el referido
/ > plazo, la discrepancia será puesta a consideración del Comité

de Supervisión, para qué proceda según lo Entipulado en el
- acápite 7.4 del Contrato. De persistir la discrepancia las
Partes podrán acordar que dicha discrepancia sea revisada por
una firma de auditoria externa previamente aceptada por
<PERUPETRO, O que ge proceda de cónformidad con lo estipulado
en E acápite 21.3 del Contrato. |El fallo arbitral o el
dictamen de los auditores externos, serán considerados como

definitivos.

á)'si como resultado de la inspección contable se estableciera
que en un determinado período debió aplicarse un Factor Rel
distinto al que se aplicó, se procederá a realizar 108

ajustes correspondientes . ¡Todo ajuste devengará intereses de

= acuerdo a lo establecido en el acápite 8.5 del Contrato.

Ñ

3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR Rr..

3.1 INGRESOS

iS Se reconocerán come fase y se registrarán en la Cuenta de
=> e poema E Factor Ri, los siguientes:
a) La valorización de la Producción Fiscalizada de
Hidrocarburos, , según lo estipulado en la: cláusula octava del
Mu Contfato. = ==== mus
15 b) Enajenación de _activos que fueron adquiridos por el
Contratista para las Operaciones del Contrato, y cuyo costo
- y fue registrado en la Cuenta de Egresos del Factor Ri.:. =
e £ c) Servicios prestados a terceros en los que participa personal

xo,  “uyas remuneraciones y beneficios son registrados a la Cuenta

de Egresos del Factor R;-:, y/o en los que se útiliza bienes
=- á a]

cuyo costo de adquisición ha sido registrado en la Cuenta de

Egresos del Factor R;.:.
d) Alquiler de bienes de propiedad del Contratista cuyo costo de
aéquisición fue registrado en la Cuenta de Egresos del Factor
Ri, -O Bubarriendo de bienes cuyo alquiler es cargado en la

Cuenta de Egresos del Factor Rr.,.

e) Arata obtenidas de seguros tomados con relación a
las actividades dell Contrato y a bienes siniestrados,
incluyendo las indemnizaciones_de seguros por lucro cesante.
No están considerados los ingresos obtenidos como resultado

de contratos de cobertura de precios o “hedging”.

E) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor Ri. =

EGRESOS ====

A partir del la Fecha de Suscripción, se reconocerán todas las
inversiones gastos y costos opérativos y que se encuentren
debidamente sustentados. coñ el cómprobante de pago
correspondiente. Sin embargo, este reconotimiento estará sujeto

alas Siguientes limitaciones: =

a) En cuanto al Personal: =

Las remuneraciones y beneficios otorgados al personal del
a apignado permanente O temporalmente a las
Operaciones. Para ello, el Contratista deperá_ poner a
disposición de PERUPETRO S.A., en el momento que éste lo
réquiera, la planilla, y la política de personal de la

empresa.

Se registrarán en general todas las remuneraciones Y
beneficios del personal operativo y administrativo del
Contratista incurridos en la ejecución de las Operaciones,

clasificándolos según su naturaleza. == =

En caso que el) Contratista debarrollara otrás actividades
diferentes a las del Contrato, los costos del personal
asignado temporal O parcialmente a las Operaciones, se
cargarán a_ la Cuenta de Egresos de conformidad con lo

estipulado en el literal h) de este punto 3.2.

hb

En cuanto a servicios de Afiliadas:

hn y m3 271. 3 4
En los servicios recibidos de Afiliadas, los cobros serán

competitivos con aquellos en los/cuales el servicio pudiera

ser prestado por otras compañías. =

c) En cuanto a los materiales y equipos:

? /

ys
SERIE BN*-1468687.- Ss , 30137

/ Ez

Sa _ —
/ Los materiales y equipos que adquiera, el Contratista, serán

registrados en la Cuenta de Egtesos del Factor R;., de acuerdo

con lo indicado a continuación: =

-. Materiales y equipos ruevos/ (condición "A!) ==
=> Cómo condición "A" serán considerados aquellos materiales y

equipos nuevos, que están en condición de ser utilizados

V ) sin reacondicionamiento alguno, y se registrarán al precio
de la correspondiente pastura comercial más aquellos costos

= generalmente aceptados por la práctica contable, incluyendo

5 los costos adicionales de importación si fuera el caso.

A "y

- Materiales y equipos usados (condición "B")

/ Ñ Como condición "B" serán considerados aquellos materiales y
equipos que no siendo nuevos eftán en condición de ser
utilizados sin reacondicionafiiento alguno, y se registrarán
al setenta y cinco por ciento (75%) del precio al que se
cotizan en ese momento los materiales y equipos nuevos) o
“al precio de compra según la correspondiente factura

comercial, lo que resultare menor.

- Materiales y equipos (condición "C")
Como, condición "C" serán considerados aquellos materiales y
¿equipos que pueden ser utilizados para su función original
después de un adecuado  reacondicionamiento, y se
registrarán al cincuenta por ciento - (50%) del_ precio al que

se cotizan en ese momento los materiales y equipos nuevos,

o al precio de compra según la correspondiente factura

% comercial, lo que resultare menor. =

d) En cuanto a fletes y gastos de transporte:

Sólo sé reconocerá los gastos de viaje del personal del /
— Contratista y de sus familiares, así como los gastos de
transporte de efectos personales y menaje de casa, de acuerdo

a la política interna de la empresa. =

En el transporte de equipos, materiales y suministros
>

necesarios para las Operaciones, el Contratista evitará el

pago de "falsos fletes". De darse el caso, el reconocimiento

de tales desembolsos estará supeditado a la expresa

aceptación por escrito de PERUPETRO. =

e) En cuanto a los seguros: ==

y Las primas y costos netos de los “seguros colocados total o
meraono a Ras dEl Ei, a a

únicamente en la medida en que éstos se cobren en forma
r /
4.

INGRESOS Y EGRESOS NO RECONOCIDOS =

4.1

|
competitiva respecto a compañías de seguros que no tengan

relación con el Contratista. =

No se debe considerar los pagos efectuados como resultado de

contratos de cobertura de pregios “hedging” . =

£) En cuanto a los tributos:
E ) =
Sólo se reconocerán los tributos pagados con relación a

actividades inherentes al Contrato. =

g) En fuanto a gastos de investigación:

Los gastos de investigación para el desarrollo de nuevos

equipos, materiales, procedimientos y técnicas a utilizarse
y

en la búsqueda, desarrollo y producción de Hidrocarburos, así

como gastos de  perfeccionamiento de los mismos, serán

reconocidos previa aprobación por escrito de PERUPETRO.
h) En cuanto a la asignación proporcional de gastos en general:
si el Contratista desarrollara otras DETER además de
las del Contrato, o tuviese suscrito con PERUPETRO más de un
contrato, los costos del personal” técnico y administrativo,
los gastos de mantenimiento de LIS administrativas, los
gastos y costos de operación de almacenes, así como otros
gastos y costos indirectos, se cáxgarán a le Cueñta de
Egresos del Factor Ri, sobre una base de asignación
proporcional de gastos que obedecerá a una política
previamente propuesta por el Contratista y aceptada por
PERUPETRO.

OPORTUNIDAD DEL REGISTRO ==
a) Los ingresos correspondientes a ES walorigación de la
Producción Fiscalizada de Hidrocarbúros de un determinado mes
calendario, se registrarán como ingresos del mes calendario

en el que los Hidrocarburos fueron fiscalizados. = =

b) Los ingresos a que se refieren los literales b), c), d), e) y
f) del punto 3.1 del presente anexo,; se cargarán a la Cuenta
de Ingresos en el momento en que efectivamente se

percibieron.

ca) Los egresos se registrarán en el momento en que se efectuó el
>

pago correspondiente.

E
INGRESOS NO RECONOCIDOS =a===>e
Para efectos del cálculo del Factor R¿.., no se reconocerán como

ingresos, los siguientes:

a) Ingresos financieros en general.
SERIEBN* 1468688
=p 3 =¿

30138
e

b) Ingresos percibidos por la prestación de servicios O

enajenación “de bienes de propiedad del Contratista,

x efectuadas antes de la Fecha de Suscripción del Contrato.

( <a) Ingresos percibidos por actividades no relacionadas con las

N Operaciones del.Contrato.=
_ 4.2 EGRESOS FO RECONOCIDOS e
_ Para efectos del cálculo del Factor R¿.., no se reconocerán como
egresos los desembolsos efectuados por los siguientes BQUEEBEORS
es > =
a) Las Inversiones, gastos y costos incurridos por el
e Contratista antes de la Fecha de Suscripción del Contrato. ==
b) Los- gastos de intereses sobre préstamos, incluyendo los
intereses sobre ARERICO de los proveedores.
c) Los gastos financieros en general. = 5
- d) Los costos incurridos por la toma de inventarios len caso de
AS S efectuarse alguna cesión de derechos del Contratista en

virtud del Contrato. =

e) Depreciación y amortización de activos. =

xXx
/E) Montos que se paguen como consecuencia del incumplimiento, de
obligaciones del Contrato, así come las multas, sanciones e

indemnizaciones impuestas por las autoridades, inclusive las

impuestas lcomo resultados de juicios.

4 J e m4
g) Multas, recargos y reajustes derivados del incumplimiento en
=S

el pago oportuno de tributos vigentes en el país, =

h) Impuesto a la Renta aplicable al Contratista y el Impuesto

Áplicable a las utilidades disponibles para el titular del

=> exterior, si slera el caso. =
i) Impuesto General a las Ventas y de Promoción municipal,
o excepto cuando constituya gasto de acuerdo a la Ley del
! Impuesto a la Renta. = =
j)las donaciones en general, excepto aquellas previamente
/ aprobadas por PERUPETRO. =-- =>
k) Gastos de publicidad, excepto aquellos previamente aprobados
E por PERUPETRO. - z
1) Los costos y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la
Producción. = =
ll)Las inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Área de
SS oncrato! después del Punto de Fiscalización de la
5 DA Producción. = E

| £

m) Otros gastos e inversiones no vinculados con las Operaciones

del Contrato.

5. REVISION DEL PROCEDIMIENTO CONTABLE
Las disposiciones del presente | Procedimiento Contable podrán ser
a modificadas por acuerdo de las Partes, con la indicación de la fecha a

partir de la cual empezará a regir. =
ANEXO "F" ==

UNIDADES DE TRABAJO EXPLORATORIO (UTE)

1"

TABLA DE EQUIVALENCIAS =

Actividad. UTE (
Sísmica 2D — Km 0.20
Sísmica 3D — Km? 1.00 s
Reprocesamiento 2D - Km - 0.02 7
Gravimetría — Km 0.02
Magnetometría — Km 0.02
Estudios por período 20.00
/ Pozos: Profundidad — m _ ES
0. 1,000 0.10xm Z
=> L 1,001 — 2,000 0.13 xm Ñ
y 2,001 — 3,000 — 0.18Xm 7] o
3,001 — 4,000 0.22 xm
4,001 a más | 0.25xm
Nota.- Para efecto de valorización de las fianzas establecidas en el
acápite 3.10, se debe usar. la siguiente equivalencia: 1 UTE = vés 5,000
Usted, Señor. Notario, se servirá agíegar los insertos que se mencionan y
Ú demás cláusulas de ley y ci a escritura pública la presente minuta,
cuidando de pasar los partes correspondientes al Registro Público de
Hidrocarburos. = /
” Lima, 21 de noviembre de 2007
FIRMADO POR PERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ
FIRMADO (POR PETRO-TECH PERUANA S.A. EL SEÑOR ALBERTO VARILLAS CUETO
FIRMADO POR PETRO-TECH INTERNATIONAL INC. EL SEÑOR WILLIAM KAXLOP
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU, LOS SEÑORES RENZO GUILLERMO
KG ROSSINI MIÑAN Y CARLOS AUGUSTO BALLON AVALOS. ==

AUTORIZADA LA 'MINUTA POR EL DOCTOR: ALBERTO VARILLAS CUETO ABOGADO INSCRITO

EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO:13593
)

Doo oorooooosesossososoomenos
EE

ARRE AE

ERROR

am===R=========

mm=======

=====
A
AOS ERTO NUMERO UNO:

AS

A - +: DECRETO SUPREMO
3 z N* 057-2007-EM

EL PRESIDENTE DE LA REPÚBLICA
CONSIDERANDO: y]
Que,

olítica del'Gobierno promover el desarrollo
lades hidrocarburiferas, a fín de garantizar el
stecimiento de combustibles sobre la base de la
libra competencia;
Que, mediante

| Decreto o 042-2005-EM,
¡e aprobó el Texto Único Ordenado de la Ley Orgánica de
idrocarburo$, que regula las actividades de hidrocarburos
enel territorio nacional 4
. Que, conforme lo dispone el literal b) del artículo 6% del
nico Ordenado da la Ley Orgánica de Hidrocarburos,
PERUPETRO S.A. se encuentra facultado a negociar/
celebrar y supervisar, -n su calidad de Contratante,
+ los Contratos para la Exploración y/o Explotación de
Hidrocarburos, a que se refiere el artículo 10* de la citada
e
o

Y,
Que, el artículo 11" del Texto Único Ordenado dela Ley
jánica de Hidrocarburos, establece que. los Contratos
irán celebrarse, a criterio del Contratante, previa
negociación directa o por convocatoria;

Que, mediante Acuerdo de Directorio N* 006-2007,
de fecha 9 de enero de 2007, se aprobaron las Bases
del Proceso de Selección N* PERUPETRO-CONT-
001-2007, - destinado a seleccionar empresas con la
finalidad de asgnarios Lotes, medianta la suscripción de
] Contratos de Licencia para la Exploración y Explotación
de Hidrocarburos;

Que,

PERUPETRO-CONT-001-2007, la Comisión de Trabajo
de PERUPETRO S.A. en fecha 12 de julio de 2007, e

Aa Buena Pro del Lote 2-48 a-favor de PETRO-TE
PERUANA S.A.;
*Que, el artículo 20 del Texto Único Ordenado de la
inica de Hidrocarburos, dispone que la extensión
y delimitación del área inicial da Contrato sa determinará
—An cada to en función al potencial hidrocarburífero,
zona geográfica, programa de trabajo mínimo garantizado
y área en que efectivamente"se realizarán las actividades
On o explotación de Hidrocarburos o ambas

actividades; * . z '
«Que, al -amparo de las facultades señaladas,
PERUPETRO, S.A. y PETRO-TECH PERUANA S.A.,
,  tubricaron el Proyecto de Contrato de Licencia para la
1 Exploración y Ex] ¡ción de Hidrocarburos en el Lote Z-
49, de conformidad con lo establecido en las Bases del
Proceso: de Selección N* PERUPETRO-CONT-001-2007,
Ubicado en al Zócalo Continental, frente a la costa de las
a de Huaura y Barranca del departamento de

ima, y Huarmey del departamento de Ancash;

como resultado del Proceso de Selección N* |

Í

. Hiciniárblros, aprobado por Decreto Supremo N* 4

Que, mediante Acuerdo de Directorio N* 089-2004/1
de fecha 18 de setiembre de 2007, el Directorio dé:!
PERUPETRO S.A. aprobó el Proyecto de Contrato -da'
Licencia para la Exploración y Explotación de Hidrocarburos:
en el Lote 2-49, elevándolo al Poder Ejecutivo para Bu
consideración y respectiva aprobación; Aa

Que, de acuerdo con lo establecido en los artículos '
63" y 68* del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, en el Decreto Legislativo N* 668 y demáx '
normas aplicables, es procedente otorgar las garantías
señaladas por estos dispositivos; z
De conformidad con lo dispuesto en los numerales
8) y 24) del artículo 118* de la Constitución Política del
Perú y el Texto Único Ordenado de la Ley Orgánica-der'

2005-EM;
DECRETA:

Artículo 1”.- Del lote objeto del contrato
Aprobar la conformaciór
nomenclatura del área ini
el Zócalo Continental, frente

a

de Huaúra y Barranca del
Hi del departamento de-Áncash, adjudicándolo
PERUPETRO SA. y declarándolo materia de suscripción”

del contrato. El mapa y memoria descriptiva de dicho Lotav—
forman parte integrante del presente Decrato Supremo.

Artículo 2*.- De la aprobación del contrato do
Aprobar el Contrato de Licencia para la Explorációh y.
Explotación-de Hidrocarburos en el Lote 2-49, que consta”
de una-(1) Cláusula Preliminar, veintidós (22) Cláusulas”
Y pueve (08) Anexos, a celebrarse entre PERUPETRO::

A. y PETRO-TECH PERUANA S.A., con intervención" :
del Banco Central de Reserva del Perú, para garantiza?
a la empresa Contratista lo establecido en los artículos
63" y 66* del Texto Único Ordenado de la Ley Orgánica"
de Hidrocarburos, aprobado por Decreto Supremo N* 0422"
2005-EM. E /

Artículo 3.- De-la autorización para suscribir el
contrato Sl
Autorizar a PERUPETRO S.A. a suscribir con PETRO-
TECH PERUANA S.A., el Contrato de Licencia para'la
Exploración y Explotación de Hidrocarburos en el Lote

49, aprobado por al presente Decreto Supremo. >
-» Artículo 4*.- Del refrendo k

El presente Decreto Supremo será refrendado por >
el Ministro. de Economía y Finanzas y por el Ministro de
Energía y Minas. . .

Dado en la Casa de Gobierno, en Lima, a los veinte
dias del mes de noviembre del año dos mil slete. +

ALAN GARCÍA PÉREZ y de

Presidente Constitucional de la República
* "LUIS CARRANZA UGARTE 3

Ministro de Economía y Finanzas

sv e

JUAN VALDIVIA ROMERO !

Ministro de Energía y Minas o

1349413

> /
S vá
S
)
S

Ñ
INSERTO NUMERO DOS:

PERUPETRO =2=======
TRASCRIPCIÓN

E
Pongo en su conocimiento que en la Sesión No. 17-2007, realizada el día 18

de setiembre del 2007, el Directorio adoptó el Acuerdo siguiente:
E (

APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN

DE HIDROCARBUROS EN EL LOTE Z-49

ACUERDO DE DIRECTORIO No. 099-2007

San Borja 18 de Setiembre del 2007
4 y
Visto el Memorando No. CONT-GFCN-1729-2007, de 05 de Setiembre del 2007,

por el que se solícita aprobación del Proyecto de Contrato de Licencia para

la Exploración Y Explotación de Hidrocarburos en el Lote Z-49; y, =
ES

Considerando: e
Que, el Articulo 11% del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado for Decreto Supremo No. 042-2005-EM,
establece que los Contratos podrán celebrarse, a criterio del Contratante,
previa negociación directa o por convocatoria; y, que los Contratos se
aprobarán por Decreto Supremo refrendado por los Ministros de Economía Y
Finanzas y de Energía y Minas, en un plazo no-mayor de 60 (sesenta) días de
iniciado el trámite de aprobación ante el Ministerio de Energía y Minas por

la Entidad Contratante;

Pue, mediante Acuerdo de Directorio No. 006-2007, de 09 de Enero del 2007,
se aprobaron las Bases del Proceso de Selección No. PERUPETRO-CONT-001-
2007, para la selección de empresas para asignación de Lotes para Contratos
de Licencia para la Exploración y Explotación de Hidrocarburos;

Que, como resultado del mencionado Proceso de Selección NO. PERURETRO-CONT
001-2007, con fecha “12 de Julio adi 2007, la comisión de Trabajo de
PERUPETRO S/A., encargada del referido Proceso, otorgó la Buena Pro a
PETRO-TECH PERUANA S.A., por el Lote Z-49

Que, las Comisiones de Trabajo de PERUPETRO S.A. y de PETRO-TECH PERUANA
£.A., rubricaron el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el E Z-49, de conformidad con lo

establecido en las Bases del citado Proceso de Selección; =

Que, en el Informe Técnico Legal No. GFCN-1693-2007, se concluye que el
Proyecto de Contrato de- Licencia para la Exploración y Explotación, de
Hidrocarburos en el Lote -Z-49, se ajusta al Modelo de Contrato incluido
como Anexo "“B”, en las Bases de Proceso de Selección No. PERUPETRO-CONT-
001-2007; y, cumple con las deposiciones del Texto Único Ordenado de la Ley
No. 26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No.

e (
o f ( bl %
SERIE BN? 1468690 30140

ES

a
-2005-EM, y sus Reglamentos; y, se eleva a la Gerencia General pára los

kámiteó que correspondap conforme a Ley;

De conformidad con el Artículo 44* del Estatuto Sócial de PERUPETRO S.A.; =

ES:
- eS ela, por unanimidad;
ACORDÓ:
== 1. Aprobar ell Proyecto de Contrato de Licencia para la Exploración y
$ Explotación de Hidrocarburos en el Lote Z-49, a suscribirse entre
y PERUPETRO SA. y PETRO-TECH PERUANA S.A.; así como, el Proyecto de
Decreto Supremo que aprobaría el mencionado Contrato; los que se
_- adjuntan al presente Acuerdo y forman parte integrante del mismo. -
iS 2 Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de raro de Licencia, referidos en el numeral 1.
precedente, para “su correspondiente trámite de aprobación, por
Decreto Supremo, de conformidad con el Artículo 11% del Texto Único |
Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado
por Decreto Supremo No! 042-2005-EM. =
2d Autorizar al Gerente General de PERUPETRO S.A.,ya suscribir el

Contrato indicado en el numeral 1. que antecede, una vez que se haya

expedido el correspondiente Decreto Supremo.

Exonerar el presente Acuerdo del trámite de lectura y aprobación de

— FIRMADO ISABEL TAFUR MARIN, SECRETARIA GENERAL =

INSERTO NUMERO TRES: TRANSCRIPCION = >
SUNARP
= ZONA REGISTRAL N* IX. SEDE LIMA =
OFICINA REGISTRAL LIMA>
No Partida 00259837 =
INSCRIÉCIÓN DE SOCIEDADES ANÓNIMAS
8 U PERÚPETRO SA —=

REGISTRO DE PERSONAS' JURÍDICAS =

RUBRO: NOMBRAMIENTO DE MANDATARIOS

Cc00039 E
x Por Resolución/Ministerial N?,435-2006-MEM/DM del 08/09/2006 públicada el

==

E 10/09/2006 _en el Diario Oficial El Peruano. Se Resuelve.- 1. Aceptar la

Renuncia formulada por el Dr vVOSE ABRAMOVITZ “DELMAR al cargo de miembro
del Directorio. 2. Appa a partir de la fecha como miembro del

Directorio, al Sr. NEEETO QUIMPER HERRERA en representación del Ministerio

e =
de Energía y Minas. 3. Ratificar al Ing. GUSTAVO ADOLFO NAVARRO VALDIVIA

como miembro del /Directorio, en representación del Ministerio de Energía

Minas. ==

*Por Resolución Ministerial N* 536-2006-EF/10 del 20/09/2006 publicada el
, 28/09/2006 en el Diario Oficial El Peruano, Se Resuelve.- 1. Aceptar la
Renuncia formulada por el Sr. WILFREDO SALINAS RUIZ - CORNEJO, al cargo de
miembro del Directorio, 2. Designar, a partir de la fecha, como miembro del
Directorio, al Sr. JOSE ABRAMOVITZ DELMAR. en representación del Ministerio
de Economía y Finanzas; 3. Ratificar al Ing. LUIS ENRIQUE ORTIGAS CUNEO

como miembro del Directorio, en A del Ministerio de Economía Y

Finanzas. y

* Por sesión de directorio del 09/02/2007 se acordó lo siguiente: 1.
Nombrar allSr. CARLOS EDGAR VIVES SUAREZ (D.N.I. N* 08725702), en el cargo
de Gerente General, a partir del 13/02/2007 2. Nombrar a JOSE EDUARDO
CHÁVEZ CÁCERES (D.N.I  N“ 09343700), en el cargo de Gerente de Proyectos
Especiales, Planeamiento y Protección Ambiental y Comunidades, a partir del
% 13/02/2007 3. Nombrar a JOSE ANTONIO COZ CALDERON (D.N.Ia N% 07912299), en
el cargo de Gerente de Contratos, a partir del 13/02/2007. 4. Nombrar a
PEDRO SAMUEL ARCE CHIRINOS (D.N.I. N”* 08722832), en el cargo de Gerente de
Administración, a partir del dí3 siguiente del presente ¿cuerdo 5. Nombrar
a MILTON UBALDO RODRIGUEZ CORNEJO (D.N.I. N* 09150438), en el catgo de Jefe
de la División de Tecnglogía de Información y Presupuesto a partir del día
siguiente del presente acuerdo. 6. Encargar al Ing. PEDRO MANUEL ARCE
CHIRINOS la Jefatura de la División de Recursos aos y Desarrollo de
Personal. Libro úe actas de directorio N? 07 legalizado el 03/01/2007 ante
notario de Lima Dr. Ricardo Fernandini Barreda bajo el N*% 54684 a fojas 281
a 327. Así asa por copia certificada del 01/03/2007 otorgada ante el
mismo notario en--la ciudad de LIMA. El titulo fue presentado él 01/03/2007
f a las 03:48:51 PM horas, bajo el N% 2007-00118351 del Tomo iO (0485.

Derechos S/.224.00 con Recibo(s) Numero(8s) 00014319-07 y O 020129-07.-LIMA

29 de Mafzo de 2007.

FIRMADO TOMAS HUMBERTO CERDAN LIMAY =
REGISTRADOR PUBLICO ORLC ====

INSERTO NUMERO CUATRO: TRANSCRIPCION
BANCO CENTRAL DE RESERVA DEL PERU

GERENCIA GENERAL =
CARTA No. 123-2007-BCRP ====

Lima, 16 de octubre de 2007 =========
Señor

-£Larlos Vives Suárez =:
e
ES

Tengo el agrado de dirigirme a usted con relación a su'carta No. GGRL-CONT-

1863-2007, referida a la cláusula e derechos financieros de los proyectos
de log Contratos de Licencia Dia la exploración y explotación de
hidrocarburos a celebrarse con las empresas ganadoras de! Proceso de-

Selección No. PERUPETRO-CONT-001-2007, que se detallan a-continuación: =

LOTE Contratista =

XXV Vetra Perú S.A.C.

Z-43 Vetro-tech Peruana S.A. =
Z-46 SK Energy, Sucursal Peruana
Z-47 PVEP Perú, Sucursal Peruana
Z-49 Petro-tech Peruana S.A. =
130 ZSN PE S.A.C. , E

/Pan Andean Resources Plc (Perú), Sucursal del Perú =.

Talismán (Perú) Ltd., Sucursal Peruana del Perú y Ecopetrol

Se del /Peru S.A.
Pacific Stratus Energy S.A.) Sucursal del Perú

Pacitic Stratus Enerqy S.A.) Sucursal del Perú

"

Pacific Stratus Energy S.A. Sucursal del Perú

Pan Andean Resources Plc (Perú), Sucursal del Perú =

Hunt Oil Company of Perú LLC., Sucursal del Perú y Hunt Oil

Company (Block 76) of Perú LLC, Sucursal del Perú.
Al respecto, debo manifestarle que el Banco Central de Reserva del Perú ha
aprobado el texto de la cláusula undécima ze los proyectos de contratos de
Licencia correspondientes a los lotes Xxv,' Z-45, Z-46, Z-47, Z-49, 130,
131, 135, 137, 138 y 141, teniendo en cuenta que la cláusula es igual al
modelo. para ESO de cicencia a celebrarse con una empresa petrolera,
texto que fuera aprobado por nuestro Directorio con fecha 18 de noviembre
de 1993 . Asimismo, ha aprobado la cláusula correspondiente a los Lotes 134
y 143 teniendo en cuenta que “es igual al modelo para Contratos de Licencia

Al
a celebrarse con un consorcio, text que fuera aprobado por nuestro

Directorio con fecha 9 de mayo de 1996.

Asimismo, para la suscripción de la Cláusull de Derechos Fináícieros en
y > . ; - :

dichos contratos hemos sido designados el qúe suscribe como Gerente General

y el señor Carlos Ballón Ávalos, Gerente de Operaciones Internacionales y,

wm en caso de impedimento de alguno de nosotros, el doctor Manuel Monteagudo
NM

Valdez, Gérente Jurídico.

Y
Hago uso de la ocasión para reiterarle la seguridad de mi mayor
do

consideración. =

ES
Firmado Renzo Rossini Miñan, Gerente General

Un sello de ¡Perupetro S.A. =
INSERTO NUMERO CINCO: TRANSCRIPCION
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 27
DE ENERO DE 1994,*DONDE CONSTA LA FACULTADES DEL GERENTE GENERAL (063-A),
ACTA N* 3534 PARTE PERTINENTE: =
BANCO CENTRAL DE RESERVA DEL PERU.

SECRETARIA GENERAL.

> HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
KESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CON ESSE ARTICULO 31 DE
LA LEY ORGANICA DE LA” INSTITUCION, CERTIFICA:

+«=QUE_EN EL ALTA N* 3534
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 1994,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO EoNTS VELARDE” (PRESIDENTE),
HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO
oa ACURIO, ALFREDO JALÍLIE ANAEAEA Y RAUL OTERO BOSSANO, FIGURA UN
ACUERDO PEL TENOR LITERAL SIGUIENTE :

-— "FACULTADES aL GERENTE GENERAL, (063-A) .

/ e. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VEZ
QUE EL DIRECTORIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS...".-

LIMA, 16 DE SPTIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO PORTOCARRERO
/ SECRETARIO GENERAL DEL BANCO CENTRAL: sDE RESERVA DEL PERU.

n

INSERTO NUMERO SEIS: TRANSCRIPCION =
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 21
DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLON AVÁLOS COMO GERENTE DE OPERACÍONES INTERNACIONALES DEL BANCO
CENTRAL DE RESERVA DEL PERU, ACTA N” 3737 PARTE PERTINENTE: >=
BANCO CENTRAL DE RESERVA DEL PERU.

SECRETARIA GENERAL.
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO SENERAL “DEL BANCO CENTRAL DE/
RESERVA DEL Eos EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE

LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA: QUE EN EL ACTA N* 3737
CORRESPONDIENTE A LA SESION DE DIRECÍORIO CELEBRADA EL 21 DE MAYO DE 1998,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMAN SUAREZ CAAVBA (PRESIDENTE), $S
MARIO TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
SERIEBNO 1468692 : 30142

[PODONICO, GUILLERMO CASTAÑEDA MUNGI Y CGIANFRANCÓ CASTAGNOLA ZUÑIGA,

HIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE:

" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL)
.....: EL DIRECTORIO ACORDO:
1. DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE DE

OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN
ES

A DE LA SEÑORITA MARIA ISABEL 'VALERA LOZA, QUIEN PASARA A

DESEMPEÑARSE COMO ASESORA DE LA GERENCIA GENERAL. =

2. PROMOVER A LA CATEGORIA DE GERENTE Á DESIGNAR EN EL CARGO DE GERENTE
DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS. ... "=

7 En

e A LIMA7 03 DE JUNIO DE 1998.-

FIRMADO: HUMBERTO PEIRANO PORTOCARRERO-. SECRETARIO GENERAL DEL BANCO
) CENTRAL DE RESERVA DEL PERU.

INSERTO NUMERO SIETE =

só
BANCO CENTRAL DE RESERVA DEL PERU. =
SECRETARIA GENERAL. =

DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del

fa —xert, en uso de lA faculfad que le confiere el artículo 31* de la Ley!
Orgánica de la Institución, CERTIFICA QUE: =

Que Na el Acta N* 4126, correspondiente a la sesión -de Directorio
celebráda el 15 de diciembre del año 2005, con asistencia de los Directores
señores! Oscar Dancourt Masías (Vicepresidente en ejercicio de la
Presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte
Y Jiménez y paniel Schdlowsky Rosenberg y la ausencia del señor Luis Carranza
= Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia a partir

del 1 de enero de 2006, el Manual de Organización y Funciones del Banco

Central de Reserva del Perú, en el que se denomino, a la Oficina Legal como
Ys

Gerencia Jurídica, y =

en el Acta N” 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Ea Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schdlówsky Rosenberg y la
ausencia del señores -Luis Carranza Ugarte y Gonzalo García “Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de

) enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto

X de Gerente Jurídico =: 5
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Jefe de la. Oficina Legal, hasta el 31 de diciembre de 2005 y, de
conformidad con los acuerdos anteriores, a partir del 1 de enero de 2026

como Gerente Jurídico. =:

Ya - - =-
Lima, 9 de agosto de 2006

Fixmado DEHERA BRUCE MITRANI =====
INSERTO NUMERO OCHO =
BANCO CENTRAL DE RESERVA DEL PERU.
SECRETARIA GENERAL.
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de_Reserva del”
berí, en uso de la facultad que le confiere el artículo 31* de la Ley
Ofgánica de la Institución, Certifica: == Que en el Acta N" 4059,
correspondiente a la nertón de Directorio celebrada el 14 de octubre de
2004, con asistencia de los: Directores señores JavÍer Silva Ruete
“(eresidente), Kurt Burneo Farfán, luís Carranza Ugarte, Oscar Dancourt

Masías y Daniel Schdlowsky Rosenberg, figura un acuerdo del tenor literal
V

siguiente:

=p===

Sl

"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)...
«El Directorio acordó nombrar al señor Renzo Rossini Miñan como Cerente
General. = S y
Lima, 22 de diciembre de 2004.
Una Firma Ilegible. =
INSERTO NUMERO NUEVE =
EDWING HERRERA E ==;
Traductor Publico Juramentado
Reg. IVI No, 103 =
TRAD-1178-2007

TRADUCCIÓN OFICIAL ===== ==
PETRO-TECH INTERNATIONAL, INC.

ACUERDO DE DIRECTORIO

Yo, Lawrence CHAN, for el presente certifíco que soy el Secretario
debidamente nombrado de Petro-Tech International, ¿na sociedad
constituida y existente en virtud Me las leyes del estado des Delaware,
Estados Unidos de América, y.declaro que, en sesión de Directorio de Petro-
Tech International, Inc., celebrada el 31 de julio de 2007, debidamente
convocada, y habiéndose alcanzado un quórum según lo estipulado en los
estatutos, los siguientes acuerdos, fueron adoptados, no habiendo sido

ninguno de ellos. modificado o revocado desde su adopción, y encontrándose

en plena vigengia a esta fecha, =
1. SE ACUERDA

Otorgar poder especial y designar a su Presidente, señor William M. KALLOP,

ciudadano de los Estados Unidos, identificado con Pasaporte N” 112067367
y/o su Director, señor Lawrence CHAN, cildadano de los Estados Unidos,

identificado con: Pasaporte N”* 710246639, y/o al señor Alberto VARILLAS
) -
x

SERIE B NO 1468693 =
Y A 30143

Algo, ciudadano peruano identificado con Documento Nacional de Identidad
07813924, todos ellos domiciliados para estos efectos en Av. Los Incas
N” 460, San Isidro, E Pérú, como sus apoderados en el Perú con las

siguientes facultades:

y NM a) Celebrar Contratos de Licencia entre Petro> qn Peruana S.A. y Perupetro
S.A., pa la exploración y explotación de OS en el Lote Z-45
(Piura Y Lambayeque) y. el Lote 2-49 (Ancash y Lima) en_el zócalo
continental del Perú, y en el Lote XXVI ubicado en tierra (Piura y
Lambayeque), así como suscribir todos los documentos y fealizar todas las
acciones que puedan requerirse ante JOB Registros Públicos de Lima y
cualquier _otra. autoridad administrativa o entidad judicial, nacional,
pio departamental o provincial de la República del Perú, en donde

=u pueda ser necesario o conveniente incluyendo comparecer ante un notario

público, com el fin de registrar los Contratos de Licencia antes

(3 S

ej mencionados. =
[3] E y / y
b) Otorgar garantías corporativas a Petro-Tech Peruana S.A. para
constituirse_ como parte en on Contratos de Licencia entre Petro-Tech
Peruana SA. My Perupetro Sí. ln. para la exploración y explotación deT
in en el Lote Z-45, Lote Z-49 y_Lote x£uz, de acuerdo con las
es de la República del Perú.

de inversión extranjera, con facultades Suficientes para: 1)

el registro de las inversiones realizadas o a ser realizadas por la

“inversionista extranjero en la Refública del Perú, y 11)

como
Mx celebrar convenios de estabilidad jurídica de acuerdo con las leyes de la
República del Perú, estando facultados para realizar” todas las acciones Y,

suscribir todos los documentos que puedan ser-necesarios o convenientes

para tal efecto. =

2. | SE ACUERDA:

Facultar a los señores William M. KALLOP y/o Lawrence CHAN y/o kAlberto
ES [VARILLAS para suscribir la minuta y escritura pública de aceptación -del

poder objeto de estos acuerdos en el Perú. ==

Nueva York, 31'de julio de 2007.

= TÁ

(Firmado)

— Lawrence Chan

Petro-Tech International, Inc. =
y Secretario =
PETRO-TECH INTERNATIONAL, “INC.
CERTIFICACIÓN

(
A

Yo, el suscrito, Glen T. OXTON, mayor de edad, ciudadano norteamericaño,
abogado en, ejercicio y miembro del Colegio de Abogados del estado de-Nueva
York, daclazo y certifico, en calidad de Secretario Adjunto de Petro- Tech
International, Inc. sociedad de Delaware (la “Sociedad”), que Lawrence
CHAN es el Secretario de la Sociedad; que la firma auténtica de Lawrence
CHAN aparece suscrita en ¡el Acuerdo de Directorio de la Sociedad que
antecede adoptado el 31 dd julio de 2007; y que Lawrence CHAN, en calidad
de Secretario de la Sociedad, está debidamente facultado de conformidad con
el -Artículo III del Estatuto Social pára certificar tales “acuerdos
incluyendo el poder especial otorgado sn tales acuerdos (extendido en
virtud de las facultades del Directorio especificadas ef el Artículo III
del Estatuto Social) a favor de los señores William M. KALLOP, Lawrence
CHAN y Alberto VARILLAS “CUETO, facultándolos a realizar todos los trámites
y suscribir todos los documentos que puedan requerirse, incluyendo, en
forma descriptiva mas no a as una garantía respecto de las
obligaciones de Petro- Tech Pebuana S.A. y realizar cualquier acto que pueda
ser necesario o conveniente con el fin de lograr a celebración de los
Contratos de Licencia entre Petro-Tech Peruana S.A. y Perupetro S.A. para
la Exploración y Explotación de Hidrocarburos en el Lote Z-45, Lote Z-49 y
Lote XXVI en el Perú. =

(Fixmado) ====:
Glen T. Oxton

Petro-Tech International, Inc.

Secretario Adjunto ===
ESTADO DE NUEVA YORK ====
CÓNDADO DE NUEVA YORK
A saber:
A los 5 días del mes de agosto de 2007, en la ciudad de Nueva York, Nueva
York, compareció ¡personalmente ante mí, “Notario Público debidamente
facultado para ejercer en el estado de Nueva York, Glen T. OXTON, con
domicilio legal en 405 Lexington Avenue 10174, Nueva York, Nueva York, a
quien conozco ta Y en calidad de Secretario Adjunto de Petro-.

Tech International, Inc., sociedad de Delaware; y quien reconoció que

otorgó la certificación precedente, siendo auténtica la firma que aparece
Z

arriba. ==

[Firmado]
Xarl V. Reda =
Notario Público

M

y
Sello nptarial: Karl V. Reda =

e
Notario Público, estado de Nueva York

SERIEBN? 1468694
N

>
== EL HAS 30-4783 126; nombrado en la ciudad de Nassau =
a 5 Sertificación registrada en el condado de Nueva York

Mi nombramiento vence el 30 de noviembre de-2009. =

[Sello =
e ¡*eúbricas) = a
AL SECRETARIO DE CONDADO: este documento será utilizado en el Perú.
- . ESTADO DE NUEVA YORK == Ss ul
CONDADO DE NUEVA,YORKX No. 587247 Formulario 1 e
A saber: pS
Yo, Norman GOODMAN, Secretario de Coráado y Sécretario de la Corte Suprema
del estado de Nueva York, condado de Nueva York, la cual es una Corte de
Xx Registro en posesión de un sello por ley, de confor ad con la ley,

Ejecutiva (Executjve Law) del estado de Nueva York, CERTIFICO que:
Karl y. REDA

quien suscribió la declaración jurada, declaración, certificación O
legalización adjunta, era, en esa fecha, Notario Público del estado de
( Nueva York, y se encontraba debidamente nombrado, juramentado y calificado
para actuar como tal. Asimismo, que con arreglo a ley, se ha registrado en

- ES Z
mi despacho un nombramiento o certificado de su investidura oficial, “junto

su firma autógrafa. Igualmente, que al momento de /otorgar dicha

legaNzación o certificación, o tomar dicho juramento, se encontraba

debidamente autorizado para ello. Finalmente, dejo constancia de que estoy —

y
familiarixado con la caligrafía del referido, Notario Público o que he

comparado Na firma que Figura en el instrumento adjunto con su firma

UAL, suscribo el presente y estampo mi sello oficial a los 5

y días Me nes setiembre de 2007. =

Derechos pagados $3,00 =

[Firmado]

Norman Goodman =

ed
“Secretario de Condado y Secretario de la Corte Suprema, condado ee Ñueva
York [Sello]

[Sello en relieve] =

CONSULADO GENERAL DEL PERÚ EN NUEVA YORK
) -
241 East 49th St. (Entre 2da. y 3ra. Av.) NY 10017 =

Telf: (646) 738-3828, 3847 0 3857 Fax.: (646) 735-3866

"

Se legaliza la firma/ de Norman GOODMAN, quien desempeña las funciones de

Secretario de Condado, y Secretafio de la Corte Suprema del estado de Nueva
York, Estados Unidos de América.

Ref.: PETRO-TECH INTERNATIONAL, INC.
N =Y
3
4, ñ Se : 3 > a
(Se legaliza sólo la firma mas no el contenido del documezto) m a
Nueva York, 5 de setiembre de 2007 =
Tarifa consular: 22-C
Derechos: 80.00 =:
No. 444 =
Erizmado] =
Abel Cárdenas _*= _
CónsuY Adscrito
=
[Timbres y sellos consulares]
ES
REPÚBLICA DEL PERÚ =
MINISTERIO DE RELACIONES EXTERIORES
N A =
DIRECCIÓN GENERAL DE XSUNTOS CONSULARES = x
LEGALIZACIÓN No. 061680 = .
S , N a
Se legaliza la firma que antecede del Sr,.(a) Abel CARDENAS, sin juzgar el
s Contenido del documento. =
Lima, 18 de setiembre de 2007 =
[E: do] =
irgilio Z. Afenaza ffickmans ==
Departamento ¿e Legalizaciones
Dirección de Trámites Consulares
[Sello / Sello en relieve]
CONCLUSION:
HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE RATIFICAN DECLARANDO
HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE oro DE SERIE B
N* 1468652 Y CONCLUYE FOJAS -DE NUMERO DE SERIE B N* 1468695
INTERVIENE EL SEÑOR MANUEL MONTEAGUDO VALDEZ, PERUANO, CASADO, ABOGADO, IDENTIFICADO CON
DOCUMENTO NACIONAL DE' IDENTIDAD N” 10275927 SUFRAGANTE ELECIORAL, EN SU CALIDAD DE GERENTE
JURÍDICO NOMBRADO POR/ACUERDO DE DIRECTORIO N” 4128 QUIEN PROCEDE EN REPRESENTACIÓN DEL BANCO
CENTRAL DE RESERVA DEL PERU AUTORIZADO CONFORME CONSTA DE LA COMUNICACIÓN-DE GERENCIA GENERAL |
DE ESTE BANCO N* 123-2007-BCRP DE FECHA 16 DE OCTUBRE DE 2007, QUE SE ENCUENTRA INSERTA EN LA
PRESENTE; QUIEN INTERVIENE PARA FIRMAR LA MINUTA Y ESCRITURA PUBLICA, DEJANDO SIN EFECTO TODA
MENCION EN EL PRESENTE DOCUMENTO DEL SR. CARLOS AUGUSTO ÍBALION ÁVALOS EN LA COMPARECENCIA,
MINUTA Y FIRMA FINALES DE LA MINUTA PRE INSERTA DE LO QUE DOY FE.ENTRE LINEAS:-6 el señor Manuel
Monteagudo Valdez, ¡identificado con*DNI No 10275927.- VALE.- -
r : Ñ -
x = SS =
e A Pp. PERU!
N :
(
Se 0 amando caras
e £ (
CARLOS EDGAR VÍVES SUÁRE ¡ Y
1
o 7 FIRME EL: ¿2d MOV
_ á
= IN x
f
SERIEBN? 1468695 39145

a

ed

Por PETRO

NALBÉRTO VARILLAS CUET
FIRME EL: 21/0/07

/

Y Por PETRO-TECH INTERNATIONAL INC.

WILLIAM KALLOP
FIRME EL: 2//4/0

Plyr BANCO CENTRAL DE RESERVA DEL PERU

arreda

RENZO GUILLERMO ROSSINI É
FIRME EL: ( D/g 2007

MANUEL MONTEAGUDO VALDEZ
CONCLUYE EL PROCESO DE FIRMAS EL: SEIS DE DICIEMBRE DE AÑO DOS MIL SIETE

SS

E ya

> ZONA REGISTRAL N* IX. SEDE LIMA]
SUNARP OFICINA REGISTRAL LIMA!

NS N? Partida: 11268310

INSCRIPCION DE ACTOS,

NTRATOS Y DERECHOS PETROLEROS
PETRO ANA S.A.

¿CH PERUANA S.

RO DE PERSON S JURIDICAS
RO CONSTITUCION
09
RATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
ROCARBUROS EN EL LOTE Z-49

éscritura pública del 21-11-2007 ante notario Ricardo Fernandini Barreda comparecen
RUPETRO S.A., representada por el Gerente General Carlos Edgar Vives Suárez.
PETRO TECH PERUANA S.A. representada por Alberto Varillas Cueto. en adelante

O TECH INTERNATIONAL INC, representada por el
Re, representado por el Gerente General Renzo Guillerr
sto Ballon Avalos

suscribir el CONTRATO DE LICENCIA PARA LA EXPLORACION Y
PLOTACION DE HIDROCARBUROS EN EL LOTE Z-49 con fecha 21-11-2007
objeto del contrato
PETRO S.A,, autoriza al contratista la realiza:

William Kallop
o Rossini Miñan y Carlos

as operaciones, de acuerdo con lo
ulaciones del contrato, con el

y producir hidroc os en el área de contrato
oniratista tendrá el derecho de propiedad sobre los hidrocarburos extraidos en el área de
$

tratista ejecutará las operaciones de acuerdo a los términos que se estipulan en el
tato y las llevará a cabo, directamente o a través de subcontratistas
KUPETRO S.A., ejerce la supervisión de acuerdo a ley y de conformidad con el contrato
; Zo para la fase de exploración por hidrocarbu; el que se puede extender
<P do a ley. Este plazo se cu partir de | salvo que de conformidad
3 lo establecido en otras estipulaciones del contrato, varie dicho plazo
la fase de explotación de petróleo, es el que reste después de terminada la fase
loración hasta completar el plazo de 30 años
o para la fase de explotación de gas natural no asociado y de gas natural no asociado y
«sosados, es el que reste después de terminada la fase de exploración hasta completar el
Bees, contado a partir de la fecha efectiva - titulo fue presentado el
28 U7'a las 02:06:46 PM horas, bajo el N” 2007-00701560 del TomoDiario 0492
AS pe L380 00 con Recibo(s) Numero(s) 000001 9 00006071-27 -LIMA,10 de
08

e Página Número 1
intendente Nacional de los Registros Públicos N” 124-97-SUNARP
